UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 21 Financial statements 22 Federal tax information About the Trustees Officers Consider these risks before investing: Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Funds that invest in government securities are not guaranteed. Lower-rated bonds may offer higher yields in return for more risk. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager D. William Kohli What was the investment environment like during the fund’s fiscal year ended September 30, 2011? The past 12 months consisted of two starkly different investment environments. From October to April, so-called “risk assets,” such as stocks, corporate bonds, and emerging-market debt, posted solid gains. In part, this rally was spurred by the Federal Reserve’s [the Fed’s] announcement in November of a second round of quantitative easing, dubbed “QE2.” Under the program, the Fed committed to purchase an additional $600 billion of Treasury bonds by the end of June 2011. Investors had widely anticipated the Fed’s announcement, and Treasury rates jumped higher in the fourth quarter of 2010 and early months of 2011 as investors reallocated to other asset classes. In early summer, however, this upward trend stalled as investors tried to gauge the implications of the disasters in Japan and the subsequent supply-chain disruptions, as well as some weaker-than-expected economic data in the United States. A series of negative headlines followed, including the threat of political impasse surrounding attempts to raise the federal debt ceiling, Standard & Poor’s (S&P) downgrade of U.S. Treasury debt, and continued challenges in the European sovereign debt negotiations. The result was a significant sell-off in the third quarter of 2011, which was the worst sell-off for a range of risk assets since the financial crisis unraveled markets in 2008. As you mentioned, S&P cut its AAA rating of U.S. Treasury debt in August, yet Treasuries were one of the better-performing sectors during the period. How did that affect the fund’s performance? As has been the case for some time, the fund was positioned so that it was not This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. 5 dependent on declining interest rates to drive returns. The S&P downgrade, in many ways, reinforced investors’ perception that financial markets across the board were deteriorating, and sparked a flight to what many believe remains the safest asset available: U.S. Treasuries. The fund had no direct exposure to Treasury bonds, and had low or negative duration — or interest-rate exposure — for most of the quarter, so the rally in Treasuries detracted from the fund’s relative performance. That said, we have not changed our view on how attractive Treasuries are. We believe the risk of higher interest rates far outweighs the potential benefits derived from owning Treasuries offering yields at or near historiclows. What detracted from the fund’s performance relative to its benchmark? The lack of exposure to Treasuries was one of the biggest detractors from relative performance. The fund’s positions in spread sectors produced flat to slightly negative returns over the trailing 12 months due entirely to the severity of the third-quarter downturn. From a sector standpoint, our overweight position in high-yield bonds detracted from relative returns. Spreads — which reflect the difference in yields between a bond Credit qualities are shown as a percentage of net assets as of 9/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 and a similarly dated Treasury — widened significantly for high-yield debt during the third quarter as investors reduced their riskexposure. Our allocation to non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMO IOs] also detracted. While both types of securities are derived from pools of mortgages, RMBS are generally sensitive to credit, or default, risks, while CMO IOs are more sensitive to changes in prepayment rates. Although the fundamentals underpinning the RMBS market were fairly stable over the period, investors lost their appetite for credit risk in the third quarter, and RMBS, like high-yield bonds, sold off. Meanwhile, there was some speculation over the period that the federal government was weighing the introduction of new initiatives to help homeowners refinance their mortgages. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/11. Short-term holdings and TBA commitments are excluded. Holdings will vary over time. 7 Shortly after the end of the reporting period, the Federal Housing Finance Authority announced modifications to the existing Home Affordable Refinance Program (HARP) by allowing certain “underwater” borrowers who are current on their payments to refi-nance their loans at market rates. IO spreads widened sharply in the weeks leading up to the announcement, and our CMO IO position detracted from relative performance. I should note that in implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the fund’s duration — or sensitivity to interest-rate changes — to isolate the prepayment risks associated with these securities, which we believed offered attractive return potential. All three of these sectors — high yield, RMBS, and CMO IOs — remain significant allocations for the fund, and we believe that fundamentally they remain quite attractive. Valuations on high-yield bonds are currently indicative of an imminent severe recession, a scenario we find unlikely. Default rates in high-yield bonds remain extremely low by historical measures and corporate earnings continue to show signs of strength, both of which are positive signals for the sector. In the RMBS sector, the securities we hold in the fund generally are less sensitive to interest-rate changes and offer cash flows at the top of the capital structure. While short-term volatility has pressured the sector, we continue to believe the longer-term return potential for these securities is compelling, and not necessarily reliant on an improving housing market. Even given an uptick in prepayments, from a fundamental point of view, IO cash flows remain extremely attractive in the context of what remain historically low prepayment rates and continued housing market weakness, and we remain optimistic on the longer-term potential for thesector. How is the fund positioned in international markets? With the prospect of a Greek default a distinct possibility and the fallout difficult to predict, we continue to have little to no exposure to European sovereign debt within the portfolio. The bigger question, in our minds, is whether This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 emerging markets can continue to perform in the face of a loss of investors’ appetite for risk. While the long-term fundamental outlook for emerging markets remains attractive, developing debt markets — especially those of small and open economies — are highly sensitive to capital flows. Any acceleration in outflows could lead to losses in what has been one of the best-performing asset classes over the past decade. We continue to be highly selective in our positioning within emerging-market debt and currencies, and currently are maintaining a defensive stance. We believe that over the next few months, recent rallies in more volatile currencies could reverse course, leading to a continued appreciation in the U.S. dollar, particularly versus emerging Asian market currencies. Given the ongoing challenges facing developed Europe and recent moves to begin recapital-izing European banks, we have maintained an underweight position in the euro. As in domestic holdings, our long-term preference globally is to position for higher rates. Given the significant discrepancies among global economies, however, we are implementing our interest-rate strategies on a case-by-case basis. I should note that the fund uses futures and swaps, two common types of derivatives, in establishing our positions on interest rates and the shape of the yieldcurve. What is your outlook? In our view, the prospect of a recession in Europe now seems likely, while the chance of a recession in the United States is meaningfully higher than it was just three months ago. That said, we maintain our belief that the most likely trajectory for the U.S. economy is one of continued slow growth over the near term. The major headwinds facing consumers earlier in the year — notably, high food and energy prices — have abated, and we believe the prospects are good for already-lean corporations to surprise on the upside in the final months of the calendar year. Despite the macroeconomic challenges facing U.S. markets — including high unemployment, a stalled housing market, and below-average GDP growth — we believe the fundamentals across a range of fixed-income sectors remain attractive. We believe investors’ flight to quality has led to even more compelling valuations in so-called spread sectors, and we intend to tactically allocate to those areas we find most undervalued. As I mentioned earlier, we continue to have limited exposure to interest-rate risk across our portfolios, although we have been cognizant of the possibility of heightened turbulence over the short term and have taken steps intended to reduce some of the fund’s price volatility, such as increasing our position in the U.S. dollar and increasing the fund’s duration. For longer-term shareholders, we believe that our active management strategy of allocating to sectors that offer what we believe are appealing combinations of risk and return potential should prove prudent should investors regain an appetite for risk and the extreme volatility of recent months subsides. Thank you, Bill, for bringing us up to date on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 9 Of special interest Your fund’s dividend rate was decreased three times during the annual period ended September 30, 2011. The per-share dividend for class A shares declined from $0.067 to $0.061 effective November 2010, from $0.061 to $0.050 effective February 2011, and from $0.050 to $0.037 effective June 2011. The reductions were due to a decrease in interest income due to the low-interest-rate environment, variable cash flows from mortgage-related securities, further declines in interest rates, and a decrease in interest income due to declining yields in the market place. Similar reductions were made to other class shares. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund’s portfolio managers are Michael Atkin, Kevin Murphy, Michael Salm, and Paul Scanlon. IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.53% 6.34% 5.72% 5.72% 5.71% 5.71% 6.23% 6.08% 6.24% 6.68% 10 years 77.17 70.01 64.32 64.32 63.59 63.59 72.40 66.78 71.89 80.40 Annual average 5.89 5.45 5.09 5.09 5.05 5.05 5.60 5.25 5.57 6.08 5 years 15.32 10.75 11.28 9.80 10.76 10.76 13.86 10.17 13.33 16.26 Annual average 2.89 2.06 2.16 1.89 2.06 2.06 2.63 1.96 2.53 3.06 3 years 25.53 20.47 22.84 20.11 22.63 22.63 24.52 20.46 24.33 26.22 Annual average 7.87 6.40 7.10 6.30 7.04 7.04 7.58 6.40 7.53 8.07 1 year –2.04 –5.99 –2.69 –7.24 –2.68 –3.59 –2.22 –5.43 –2.21 –1.89 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $16,432 and $16,359, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $16,678. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $17,189 and $18,040, respectively. Comparative index returns For periods ended 9/30/11 Barclays Capital Citigroup Non-U.S. JPMorgan Lipper Multi-Sector U.S. Aggregate World Government Developed High Income Funds Bond Index Bond Index Yield Index category average† Annual average (life of fund) 7.33% 7.29% —* 7.34% 10 years 73.49 115.32 141.53% 95.99 Annual average 5.66 7.97 9.22 6.88 5 years 37.17 45.41 43.51 29.70 Annual average 6.53 7.77 7.49 5.29 3 years 25.87 26.28 47.19 30.44 Annual average 7.97 8.09 13.75 9.20 1 year 5.26 4.14 3.54 1.02 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 178, 140, 101, 72, and 5 funds, respectively, in this Lipper category. 12 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.598 $0.536 $0.538 $0.575 $0.575 $0.622 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/10 $8.08 $8.42 $8.01 $7.97 $7.97 $8.24 $8.00 $8.04 9/30/11 7.35 7.66 7.29 7.25 7.25 7.49 7.28 7.30 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 6.04% 5.80% 5.27% 5.30% 5.96% 5.77% 5.93% 6.41% Current 30-day SEC yield 2 N/A 6.51 6.00 6.00 N/A 6.31 6.52 7.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Annualized expense ratio for the six-month period ended 9/30/11* 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.72 $8.32 $8.32 $5.92 $5.92 $3.52 Ending value (after expenses) $921.20 $918.30 $917.90 $920.10 $920.40 $922.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.96 $8.74 $8.74 $6.23 $6.23 $3.70 Ending value (after expenses) $1,020.16 $1,016.39 $1,016.39 $1,018.90 $1,018.90 $1,021.41 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 16 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quin-tile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 17 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 18 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2010, there were 164, 127 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three- and five-year periods ended December 31, 2010 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over these periods was due in significant part to the fund’s particularly weak performance in 2007 and 2008. They noted Putnam Management’s view that performance in 2007 suffered largely as a result of the fund being underweight to non-dollar, emerging markets and high-yield investments relative to its Lipper peers, and that performance in 2008 was hurt by the fund’s investments in commercial and residential mortgage-backed securities, which exhibited significant volatility during the economic downturn in 2008. The Trustees also considered that the fund’s relative performance over the one year-period ended December 31, 2010 showed marked improvement, with the fund placing in the first quartile of its Lipper peer group. They also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has realigned the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted that one of your fund’s portfolio managers, Rob Bloemker, had left Putnam Management in March 2011, but noted that a new portfolio manager had been added to the team in April2011 and that the remaining management team had significant long-term experience. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees 19 concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the fund’s portfolio, as of September 30, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 17, 2011 23 The fund’s portfolio 9/30/11 CORPORATE BONDS AND NOTES (38.4%)* Principal amount Value Basic materials (2.8%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $3,689,000 $2,988,090 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 3,317,000 3,001,885 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 385,000 250,250 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 3,895,000 4,026,456 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,735,000 2,693,975 CEMEX SAB de CV 144A company guaranty sr. notes 9s, 2018 (Mexico) 585,000 396,338 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.347s, 2013 (Netherlands) 989,000 880,210 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 103,000 107,635 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 815,000 764,063 Exopack Holding Corp. 144A sr. notes 10s, 2018 2,235,000 2,089,725 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 6,299,000 6,299,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 4,748,000 4,486,860 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,302,000 2,129,350 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 2,315,000 2,425,930 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.528s, 2017 (Germany) EUR 4,548,000 5,502,477 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $2,979,000 2,182,118 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,725,000 1,423,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,841,000 2,720,258 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,700,000 1,653,250 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 1,150,000 1,481,677 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $2,425,000 2,388,625 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 3,407,000 3,168,304 Lyondell Chemical Co. sr. notes 11s, 2018 $10,095,000 10,902,600 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 5,352,000 5,766,780 Momentive Performance Materials, Inc. notes 9s, 2021 3,930,000 2,692,050 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 1,516,000 1,125,630 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 835,000 824,563 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 4,425,000 4,336,500 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,471,000 2,427,758 24 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Basic materials cont. PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 3,742,000 $5,197,278 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $1,365,000 1,429,838 Pregis Corp. company guaranty notes FRN 6.605s, 2013 EUR 490,000 592,579 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $1,470,000 1,337,700 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 900,000 1,035,000 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 465,000 613,796 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 Δ $970,000 979,700 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 569,000 546,240 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 82,000 74,620 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,533,000 1,632,645 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 5,048,000 5,300,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 989,000 1,011,253 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,451,000 2,438,745 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 905,000 897,147 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $1,000 1,176 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 1,535,000 1,381,500 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 3,250,000 3,185,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 3,021,000 2,885,055 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 1,100,000 759,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 2,780,000 2,891,200 Capital goods (1.9%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,229,000 2,234,573 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 3,995,000 4,074,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,229,000 1,155,260 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 590,000 554,600 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,147,000 1,192,880 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 670,000 666,929 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $870,000 704,700 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 500,000 624,272 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 685,000 855,253 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $4,330,000 4,535,675 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 3,095,000 2,599,800 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,347,000 1,144,950 Berry Plastics Corp. notes 9 3/4s, 2021 331,000 281,350 25 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Capital goods cont. Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $2,050,000 $2,070,500 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 1,835,000 1,835,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 475,000 616,351 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $1,425,000 1,433,906 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 5,224,000 5,197,880 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 255,000 253,725 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,734,000 4,710,549 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 1,080,000 1,063,800 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,533,000 3,250,360 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,452,225 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 1,430,000 1,701,440 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 1,019,000 1,364,408 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 $1,410,000 1,413,525 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 3/4s, 2016 (Luxembourg) EUR 2,660,000 3,419,223 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $1,600,000 1,488,000 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 4,375,000 3,718,750 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 465,000 418,500 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 680,000 537,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 885,000 854,025 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 885,000 778,800 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,661,000 3,661,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 2,190,000 2,200,950 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,830,000 1,775,100 Terex Corp. sr. unsec. sub. notes 8s, 2017 808,000 715,080 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 4,660,000 4,566,800 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 2,229,000 2,318,160 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 4,200,000 4,273,500 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 1,540,000 1,593,060 26 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Communication services (4.5%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $1,265,000 $1,296,625 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 940,000 949,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 800,000 833,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 4,600,000 4,680,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,470,000 2,321,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 3,219,000 3,122,430 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 6,006,000 5,945,940 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 804,000 793,950 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 4,835,000 4,254,800 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 1,250,000 1,212,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 8,959,000 7,592,753 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 126,000 106,155 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,282,000 2,855,340 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 2,065,000 2,049,513 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 4,740,000 4,757,775 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 950,000 978,500 CSC Holdings LLC sr. notes 6 3/4s, 2012 364,000 370,370 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 5,803,000 6,259,986 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 4,769,000 4,482,860 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 2,190,000 2,107,875 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 4,358,000 4,194,575 Equinix, Inc. sr. unsec. notes 7s, 2021 1,840,000 1,830,800 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 2,405,000 2,332,850 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 5,296,000 5,097,400 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 4,940,320 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 2,960,000 2,752,800 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 16,216,093 13,945,840 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 2,801,000 2,429,868 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,920,000 1,651,200 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 2,407,485 27 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Communication services cont. Kabel Deutchland GmbH 144A sr. notes 6 1/2s, 2018 (Germany) EUR 1,560,000 $2,085,105 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 $515,000 455,131 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 4,179,000 4,126,763 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,699,000 1,580,070 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 384,070 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,905,000 5,757,375 Musketeer GmbH 144A company guaranty sr. notes 9 1/2s, 2021 (Germany) EUR 665,000 823,035 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 $684,000 668,610 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 3,892,000 4,261,740 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,000,000 2,040,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,406,000 3,576,300 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 4,202,000 4,401,595 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 2,873,917 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $1,530,000 1,530,000 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 2,400,000 2,400,000 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 610,000 658,800 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,326,875 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,850,000 4,042,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,130,000 1,183,675 Sprint Capital Corp. company guaranty 8 3/4s, 2032 2,000,000 1,737,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,610,000 2,698,475 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 2,495,000 2,519,950 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 9,600,000 8,928,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 3,527,000 3,033,220 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 730,000 911,760 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 639,061 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 592,247 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,117,101 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 1,624,000 2,170,147 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 1,990,000 2,650,419 28 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Communication services cont. Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 242,000 $396,726 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 2,193,000 2,430,042 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 4,110,000 4,657,117 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $1,900,000 1,622,125 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 1,850,000 2,018,858 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $710,000 715,325 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,884,000 2,920,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 752,700 Conglomerates (—%) SPX Corp. company guaranty sr. unsec. notes 6 7/8s, 2017 750,000 768,750 SPX Corp. sr. unsec. notes 7 5/8s, 2014 1,096,000 1,172,720 Consumer cyclicals (6.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 334,800 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 570,000 438,900 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 5,155,000 3,969,350 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 3,145,000 2,453,100 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 3,785,000 3,425,425 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 1,998,000 1,928,070 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,488,000 3,374,640 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 2,390,000 2,312,325 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 1,030,000 1,014,550 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 2,927,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,030,000 695,250 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 956,000 607,060 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,635,000 2,908,000 Boyd Gaming Corp. 144A sr. notes 9 1/8s, 2018 600,000 493,500 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 793,000 699,823 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,208,700 Building Materials Corp. 144A sr. notes 7s, 2020 2,425,000 2,418,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 830,000 805,100 29 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. 144A sr. notes 6 3/4s, 2021 $1,965,000 $1,866,750 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 1,865,000 1,585,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 6,970,000 4,147,150 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,125,000 5,169,844 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.36s, 2015 (Netherlands) EUR 3,120,000 3,135,593 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $855,000 882,788 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 2,870,000 1,836,800 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,760,000 2,173,500 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 590,000 472,000 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 3,825,000 2,954,813 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 680,000 642,600 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 4,051,328 3,676,580 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 3,102,165 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 606,000 313,605 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 6,329,000 6,471,403 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 688,425 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 2,472,000 3,101,495 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $3,470,000 2,923,475 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 588,000 632,100 DISH DBS Corp. company guaranty 7 1/8s, 2016 2,345,000 2,374,313 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,395,000 5,455,694 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 1,219,000 1,249,475 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,807,000 2,680,685 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R 3,355,000 3,002,725 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 3,477,000 3,616,080 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 5,605,000 5,413,959 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,480,000 1,472,600 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 2,607,330 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 1,934,000 1,895,320 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 3,045,000 2,755,725 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 900,000 949,500 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 1,410,000 1,536,900 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 2,197,000 2,131,090 30 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Consumer cyclicals cont. Hanesbrands, Inc. sr. unsec. notes 8s, 2016 $970,000 $1,025,775 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 2,400,000 2,400,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 7,600,000 8,170,000 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,780,000 1,617,575 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 5,588,000 5,099,050 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 7,307,000 8,680,272 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $3,760,000 3,835,200 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 265,000 326,252 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $655,000 722,138 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 4,258,000 4,002,520 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 340,000 343,400 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,175,000 2,199,469 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 6,292,000 6,381,708 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $1,000,000 900,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 2,075,000 2,266,575 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,765,000 101,488 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 765,000 690,413 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 1,375,000 1,192,813 MGM Resorts International company guaranty sr. notes 9s, 2020 1,490,000 1,547,738 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 777,750 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,295,000 1,311,188 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 7,065,000 5,687,325 Navistar International Corp. sr. notes 8 1/4s, 2021 4,793,000 4,912,825 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,644,300 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 1,790,000 1,825,800 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 2,240,000 1,803,200 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,167,275 Owens Corning company guaranty sr. unsec. notes 9s, 2019 7,852,000 9,265,360 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 2,466,000 2,613,960 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,713,000 1,695,870 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,286,400 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,085,000 1,114,838 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 2,900,000 2,921,750 31 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Consumer cyclicals cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 $1,295,000 $1,246,438 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 427,000 348,005 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 5,530,000 7,599,449 QVC Inc. 144A sr. notes 7 1/2s, 2019 $1,890,000 2,012,850 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 5,156,000 3,428,740 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 695,000 524,725 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,500,000 3,465,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 3,273,000 3,084,803 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 2,566,133 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 1,825,000 1,788,500 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 525,000 494,813 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 1,645,000 1,735,475 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,678,000 1,384,350 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 206,000 193,640 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,010,000 1,015,050 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 375,000 370,313 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 505,000 486,063 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,265,000 2,208,375 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 3,247,000 3,433,703 Travelport LLC company guaranty 11 7/8s, 2016 2,243,000 885,985 Travelport LLC company guaranty 9 7/8s, 2014 431,000 282,305 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 4,952,000 2,896,920 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,395,000 1,876,378 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $5,495,000 5,769,750 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 270,000 350,644 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $1,667,000 1,808,695 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 3,715,000 2,897,700 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 2,324,000 2,178,750 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 2,875,000 2,558,750 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,160,000 1,218,000 32 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Consumer cyclicals cont. XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 $816,000 $913,920 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 6,034,000 6,094,340 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,680,000 1,612,800 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 4,720,000 4,012,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,303,000 3,369,060 Consumer staples (2.6%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 16,800,000 9,074,238 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) † F $562,539 18,001 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,293,000 1,280,070 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 5,577,000 5,381,805 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,492,000 1,536,760 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 2,191,000 2,092,405 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 1,330,000 1,177,050 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 4,065,000 2,926,800 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 2,193,000 2,302,650 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,521,050 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 6,495,000 6,819,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 560,000 567,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,354,365 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,263,780 Dole Food Co. 144A sr. notes 8s, 2016 1,710,000 1,748,475 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 5,243,000 5,103,713 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $2,115,000 2,115,000 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,900,000 2,127,423 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 1,045,000 1,184,501 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $58,000 58,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 800,000 764,000 Hertz Holdings Netherlands BV sr. sec. bonds Ser. REGS, 8 1/2s, 2015 (Netherlands) EUR 1,000,000 1,313,953 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,129,000 2,797,406 33 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Consumer staples cont. JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $9,125,000 $7,528,125 Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 540,000 542,700 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 911,000 915,555 Libbey Glass, Inc. sr. notes 10s, 2015 574,000 601,265 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,730,000 2,784,600 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,475,000 5,228,625 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,745,000 1,378,550 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 620,288 Roadhouse Financing, Inc. notes 10 3/4s, 2017 1,410,000 1,307,775 Service Corporation International sr. notes 7s, 2019 970,000 979,700 Service Corporation International sr. notes 7s, 2017 3,136,000 3,245,760 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 3,865,000 4,386,775 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 3,360,000 3,578,400 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,699,325 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,070,000 2,390,850 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 900,000 823,500 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 4,025,000 4,236,313 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,415,000 1,376,088 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,430,000 2,284,200 Energy (7.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,185,000 2,037,513 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,352,000 2,199,120 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,505,000 1,782,251 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 3,610,000 3,939,067 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 1,945,000 2,181,948 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 3,630,000 3,484,800 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 3,000,000 2,850,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 3,278,000 3,269,805 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 643,000 447,689 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 3,619,000 3,872,330 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 765,000 745,875 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 4,581,000 4,489,380 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,640,000 34 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 $6,070,000 $5,887,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 237,250 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 5,240,000 5,908,100 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 1,849,650 Complete Production Services, Inc. company guaranty 8s, 2016 1,657,000 1,657,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,181,600 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 3,105,000 2,338,713 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $1,829,000 1,925,023 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 8,151,000 8,517,795 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 375,000 361,875 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,652,000 5,793,300 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 3,793,000 4,001,615 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,316,000 4,757,820 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 1,264,000 1,074,400 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 2,205,000 2,039,625 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 2,260,000 2,293,900 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 1,764,750 Gazprom OAO Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 3,305,000 3,892,629 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 1,090,000 1,068,200 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,248,000 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 740,000 812,165 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 8,525,000 9,476,816 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 4,480,000 4,323,200 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,624,000 6,723,360 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 3,379,000 3,328,315 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 3,846,000 3,499,860 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 773,000 1,202,355 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $965,000 810,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,310,000 1,260,875 35 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Energy cont. Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 $2,918,000 $3,063,900 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 4,650,000 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 7,380,000 6,974,100 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 2,920,000 2,943,126 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,905,000 1,824,038 Milagro Oil & Gas 144A notes 10 1/2s, 2016 3,295,000 2,636,000 Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 3,725,000 3,549,441 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,030,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,650,000 2,663,250 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,895,000 2,981,850 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 715,000 736,450 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 812,000 511,560 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 755,000 475,650 Peabody Energy Corp. company guaranty 7 3/8s, 2016 7,463,000 8,199,971 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 208,000 218,660 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 1,140,000 1,222,650 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 6,500,000 6,987,500 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 1,575,000 1,811,250 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 11,705,000 12,296,530 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 6,525,000 6,596,775 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,350,000 1,515,375 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 27,200,000 15,300,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 3,200,000 1,424,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,372,500 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 2,866,700 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 24,700,000 16,826,875 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 14,010,000 8,537,834 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 12,565,000 8,261,488 36 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) $6,425,000 $5,718,250 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 10,500,000 11,025,000 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,070,590 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 1,165,000 1,377,613 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,567,550 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 2,900,000 2,987,000 Plains Exploration & Production Co. company guaranty 7s, 2017 2,380,000 2,380,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 1,180,000 1,280,300 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 2,790,000 3,180,600 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 2,100,000 2,383,500 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 475,000 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,710,000 1,846,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,746,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,387,420 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,885,000 2,668,625 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 565,000 519,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 8,298,000 7,800,120 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 1,105,000 1,099,475 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 875,000 871,593 Williams Cos., Inc. (The) notes 7 3/4s, 2031 844,000 1,013,212 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,115,000 1,321,849 Financials (6.9%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 2,380,000 2,112,250 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 1,581,065 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 212,000 213,325 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 1,379,000 1,404,856 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 1,304,000 1,315,410 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 4,543,306 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 6,597,450 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 168,000 144,229 37 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. unsec. sub. notes 8s, 2018 $1,333,000 $1,213,030 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 4,543,000 4,009,198 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 1,745,000 954,074 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $11,405,000 10,889,749 Boparan Holdings PLC 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,097,640 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 $1,287,375 1,283,947 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,958,000 1,869,890 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,235,000 1,185,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,000,000 1,127,500 CIT Group, Inc. 144A bonds 7s, 2017 13,030,000 12,639,100 CIT Group, Inc. 144A bonds 7s, 2016 4,811,000 4,666,670 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 2,870,575 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,137,000 1,176,795 Commerzbank Capital Funding Trust jr. unsec. sub. bonds bank guaranty zero %, 2016 EUR 3,250,000 1,570,141 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $2,420,000 2,347,400 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 2,213,695 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 3,000,000 3,382,500 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,541,000 1,524,600 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, Perpetual maturity (Jersey) EUR 1,092,000 1,187,818 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $375,000 346,875 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 270,000 259,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,270,000 5,250,238 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. notes FRN 5.01s, 2015 (Luxembourg) 1,750,000 1,598,100 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 3,310,000 2,424,575 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 345,000 300,150 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 2,500,000 2,694,308 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 76,000,000 1,571,830 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $3,482,000 3,551,640 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 4,365,000 4,124,925 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 2,884,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 10,660,000 11,850,722 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 935,000 1,056,550 38 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R $1,083,000 $1,028,850 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 2,543,000 2,606,575 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 4,159,000 3,836,678 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 2,376,000 2,266,110 RBS Capital Trust III jr. unsec. sub. notes bank guaranty zero %, 2049 (United Kingdom) 3,375,000 1,518,750 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 3,300,000 1,650,000 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 1,890,000 1,970,325 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 6,575,000 6,706,500 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. notes FRN 6s, 2021 (Russia) 6,000,000 5,127,033 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 715,000 664,950 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 1,398,000 1,438,138 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,805,000 5,619,600 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,658,956 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 1,771,000 1,537,904 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, 2017 (Jersey) EUR 2,000,000 2,129,433 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 2,924,442 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 245,000 213,150 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,840,000 2,935,779 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 12,300,000 11,592,750 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 4,335,000 4,183,275 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 4,575,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 2,616,000 2,616,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 38,586,000 38,971,734 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 50,831,000 49,051,915 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 12,594,000 12,778,880 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.465s, 2015 (Russia) 3,000,000 2,992,500 39 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Health care (1.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 $1,901,000 $1,791,693 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,064,510 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $1,876,000 1,932,280 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,610,000 1,529,500 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,075,000 3,955,933 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $3,134,000 2,898,950 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 4,707,000 4,624,628 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,062,439 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $7,250,000 6,380,000 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 595,000 571,200 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,770,000 1,699,200 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,426,000 2,510,910 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 1,880,000 1,887,050 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,386,800 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 3,523,000 3,523,000 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 1,500,000 1,552,500 HCA, Inc. sr. notes 6 1/2s, 2020 7,236,000 7,037,010 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 2,650,000 2,424,750 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 5,450,000 4,414,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,635,000 1,618,650 Select Medical Corp. company guaranty 7 5/8s, 2015 448,000 388,080 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,429,750 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 834,910 801,514 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,376,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,683,000 1,821,848 Tenet Healthcare Corp. sr. notes 9s, 2015 4,307,000 4,543,885 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 2,627,000 2,778,053 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 309,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 900,000 814,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 322,438 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 238,000 154,700 Technology (1.5%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,373,000 3,305,540 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 ‡‡ 406,000 297,395 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 4,594,000 3,353,620 40 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Technology cont. Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 $1,070,000 $909,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 1,566,000 1,260,630 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 4,299,000 3,546,675 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 1,755,000 1,588,275 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 859,000 893,360 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,376,000 2,471,040 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 7,646,219 6,365,477 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 727,000 490,725 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 820,000 770,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 680,000 603,500 First Data Corp. 144A sr. bonds 12 5/8s, 2021 5,423,000 4,013,020 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 2,477,000 2,477,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 5,480,000 5,699,200 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,328,750 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 4,150,000 4,233,000 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 4,103,000 4,287,635 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 1,985,000 1,945,300 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 5,159,000 5,210,590 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 1,917,660 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,052,700 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 3,325,000 3,341,625 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 1,912,000 2,069,740 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 4,130,000 3,675,700 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,848,000 1,238,160 Utilities and power (2.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 6,690,000 6,723,450 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,960,000 1,852,200 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 6,952,143 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $1,995,000 1,955,100 Calpine Corp. 144A sr. notes 7 1/4s, 2017 6,892,000 6,650,780 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 560,000 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 2,495,000 2,898,020 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 6,270,000 3,793,350 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 438,180 41 CORPORATE BONDS AND NOTES (38.4%)* cont. Principal amount Value Utilities and power cont. Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 $1,055,000 $981,150 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 344,850 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 53,550 El Paso Corp. sr. unsec. notes 7s, 2017 4,910,000 5,500,020 El Paso Natural Gas Co. debs. 8 5/8s, 2022 2,976,000 3,813,057 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 8,180,000 7,934,600 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 7,590,000 7,400,250 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 4,506,000 4,629,915 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 3,475,000 3,249,125 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 498,200 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,466,250 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 490,000 503,475 NRG Energy, Inc. company guaranty 7 3/8s, 2017 4,975,000 5,124,250 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 8,735,000 7,992,525 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,370,000 1,430,092 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 955,000 965,236 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 520,000 608,680 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 2,175,000 1,740,000 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 819,000 1,084,986 Total corporate bonds and notes (cost $1,710,348,754) MORTGAGE-BACKED SECURITIES (30.3%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 4.864s, 2037 $5,797,860 $3,246,801 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 877,500 Ser. 01-1, Class K, 6 1/8s, 2036 2,633,000 591,111 Ser. 07-5, Class XW, IO, 0.587s, 2051 227,039,739 3,719,819 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.358s, 2036 10,673,462 6,884,383 FRB Ser. 07-B, Class A1, 0.441s, 2047 27,843,397 15,940,345 FRB Ser. 06-H, Class 6A1, 0.421s, 2036 9,566,187 4,783,094 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.445s, 2047 22,605,351 10,624,515 FRB Ser. 07-AA1, Class 2A1, 0.415s, 2037 36,956,627 19,032,663 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.626s, 2047 14,655,365 7,913,897 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.935s, 2036 61,000,233 37,210,142 FRB Ser. 06-3, Class 35A1, 5.623s, 2036 49,058,179 30,170,780 FRB Ser. 06-1, Class 23A1, 5.23s, 2036 3,497,476 2,120,345 FRB Ser. 05-9, Class 11A1, 0.495s, 2035 7,492,111 3,708,595 42 MORTGAGE-BACKED SECURITIES (30.3%)* cont. Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.515s, 2036 $17,393,430 $4,022,231 FRB Ser. 06-IM1, Class A1, 0.465s, 2036 6,736,040 3,435,380 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.305s, 2037 7,793,339 3,802,308 FRB Ser. 07-AR1, Class A2, 0.395s, 2037 48,612,202 27,101,303 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.072s, 2044 148,544,291 636,218 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.883s, 2014 (United Kingdom) GBP 2,491,896 2,725,077 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 1,094,530 1,282,448 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 $69,069,436 40,750,967 FRB Ser. 06-HY11, Class A1, 0.355s, 2036 30,562,125 16,503,548 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.593s, 2035 295,432 41,765 FRB Ser. 05-R3, Class AF, 0.635s, 2035 290,190 240,858 Credit Suisse Mortgage Capital Certificates Ser. 07-C5, Class A3, 5.694s, 2040 4,457,000 4,643,472 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 2,599,000 869,527 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.565s, 2036 61,197,643 21,419,175 FRB Ser. 06-AR6, Class A6, 0.425s, 2037 26,047,631 12,242,387 FRB Ser. 06-AR3, Class A1, 0.425s, 2036 8,957,149 3,493,288 FRB Ser. 06-AR4, Class A2, 0.425s, 2036 8,208,636 3,375,802 FRB Ser. 07-AR3, Class 2A2A, 0.415s, 2037 36,870,629 21,108,435 FRB Ser. 06-AR6, Class A4, 0.405s, 2037 44,244,253 24,998,003 FRB Ser. 06-AR3, Class A5, 0.405s, 2036 33,715,865 20,608,822 FRB Ser. 07-AR2, Class A1, 0.385s, 2037 11,385,854 5,465,210 FRB Ser. 07-AR2, Class A4, 0.37s, 2037 7,401,916 3,626,939 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 2,123,355 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.683s, 2014 (United Kingdom) F GBP 427,922 100,278 Federal National Mortgage Association Grantor Trust IFB Ser. 06-8, Class HP, 23.707s, 2036 $2,054,227 3,278,033 IFB Ser. 05-45, Class DA, 23.56s, 2035 4,230,256 6,718,962 IFB Ser. 05-83, Class QP, 16.784s, 2034 672,783 920,335 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 68,010 11,950 IFB Ser. 11-51, Class SJ, IO, 6.315s, 2041 66,718,778 10,265,351 IFB Ser. 11-51, Class SM, IO, 5.615s, 2041 91,137,705 11,572,666 IFB Ser. 10-46, Class WS, IO, 5.515s, 2040 96,397,477 10,105,348 Ser. 399, Class 2, IO, 5 1/2s, 2039 496,639 64,272 Ser. 374, Class 6, IO, 5 1/2s, 2036 15,796,336 2,091,593 Ser. 10-21, Class IP, IO, 5s, 2039 21,053,458 2,910,114 Ser. 10-92, Class CI, IO, 5s, 2039 20,684,382 2,378,704 Ser. 398, Class C5, IO, 5s, 2039 13,998,658 1,663,041 Ser. 09-31, Class PI, IO, 5s, 2038 120,369,037 17,436,855 43 MORTGAGE-BACKED SECURITIES (30.3%)* cont. Principal amount Value Federal National Mortgage Association Grantor Trust Ser. 10-13, Class EI, IO, 5s, 2038 $9,496,157 $786,920 Ser. 378, Class 19, IO, 5s, 2035 15,116,097 1,882,377 Ser. 10-110, Class BI, IO, 5s, 2025 79,844,981 7,779,297 Ser. 404, Class 2, IO, 4 1/2s, 2040 835,636 116,956 Ser. 366, Class 22, IO, 4 1/2s, 2035 11,652,832 979,421 Ser. 406, Class 2, IO, 4s, 2041 76,547,210 10,716,609 Ser. 406, Class 1, IO, 4s, 2041 47,933,590 6,710,703 Ser. 405, Class 2, IO, 4s, 2040 908,557 144,515 Ser. 03-W10, Class 1, IO, 1.469s, 2043 11,526,636 518,699 Ser. 00-T6, IO, 0.783s, 2030 11,240,639 236,457 Ser. 01-T1, Class 1, IO, 0.719s, 2040 680,273 15,665 Ser. 01-50, Class B1, IO, 0.403s, 2041 634,241 7,928 Ser. 02-W8, Class 1, IO, 0.339s, 2042 16,421,797 174,482 Ser. 99-51, Class N, PO, zero %, 2029 201,861 187,924 IFB Ser. 06-48, Class FG, zero %, 2036 80,745 75,782 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.684s, 2032 1,235,933 2,002,745 IFB Ser. 3408, Class EK, 24.872s, 2037 1,019,707 1,512,071 IFB Ser. 2979, Class AS, 23.434s, 2034 620,489 858,589 IFB Ser. 3727, Class PS, IO, 6.471s, 2038 38,780,318 5,633,404 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 15,590,259 2,172,970 IFB Ser. 3706, Class BS, IO, 6.371s, 2040 14,261,500 2,733,217 IFB Ser. 3677, Class SA, IO, 6.321s, 2040 95,243,082 11,093,914 IFB Ser. 3485, Class SI, IO, 6.321s, 2036 8,232,293 1,084,934 IFB Ser. 3747, Class CS, IO, 6.271s, 2040 8,585,425 1,622,903 IFB Ser. 3907, Class SA, IO, 6.221s, 2041 67,103,520 13,118,738 IFB Ser. 3852, Class TB, 5.771s, 2041 46,474,883 48,685,229 IFB Ser. 3768, Class PS, IO, 5.771s, 2036 29,421,116 4,048,126 Ser. 3672, Class PI, IO, 5 1/2s, 2039 21,655,250 2,639,775 Ser. 3645, Class ID, IO, 5s, 2040 11,548,885 1,314,032 Ser. 3687, Class CI, IO, 5s, 2038 31,620,870 4,192,611 Ser. 3653, Class KI, IO, 5s, 2038 42,594,487 4,558,462 Ser. 3632, Class CI, IO, 5s, 2038 13,257,325 1,463,609 Ser. 3626, Class DI, IO, 5s, 2037 9,220,792 630,333 Ser. 3623, Class CI, IO, 5s, 2036 8,343,176 875,767 Ser. 3934, Class AS, IO, 4 1/2s, 2041 Δ 14,621,000 2,956,183 Ser. 3934, Class BS, IO, 4 1/2s, 2041 Δ 15,632,750 2,896,944 Ser. 3747, Class HI, IO, 4 1/2s, 2037 10,795,220 1,328,407 Ser. 3738, Class MI, IO, 4s, 2034 95,212,286 10,513,931 Ser. 3736, Class QI, IO, 4s, 2034 91,440,586 9,740,565 Ser. 3740, Class KI, IO, 4s, 2033 50,814,553 4,618,535 Ser. 3707, Class HI, IO, 4s, 2023 20,950,492 1,395,931 Ser. 3707, Class KI, IO, 4s, 2023 21,525,802 1,162,178 Ser. T-56, Class A, IO, 0.524s, 2043 336,629 6,101 Ser. T-56, Class 3, IO, 0.472s, 2043 11,237,555 5,268 Ser. T-57, Class 1AX, IO, 0.43s, 2043 9,517,661 133,502 Ser. T-56, Class 1, IO, 0.292s, 2043 405,152 253 Ser. T-56, Class 2, IO, 0.121s, 2043 363,075 340 Ser. 3369, PO, zero %, 2037 7,815 7,729 Ser. 3314, PO, zero %, 2036 514,933 471,684 44 MORTGAGE-BACKED SECURITIES (30.3%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3124, Class DO, PO, zero %, 2036 $66,083 $57,234 Ser. 2947, Class AO, PO, zero %, 2035 16,649 16,008 Ser. 2692, Class TO, PO, zero %, 2033 7,805 7,807 Ser. 1208, Class F, PO, zero %, 2022 168,727 149,324 FRB Ser. 3072, Class TJ, zero %, 2035 18,387 18,387 FRB Ser. 3326, Class WF, zero %, 2035 431,468 405,580 FRB Ser. 3030, Class EF, zero %, 2035 93,967 84,570 FRB Ser. 3412, Class UF, zero %, 2035 34,361 34,049 FRB Ser. 3007, Class LU, zero %, 2035 19,693 15,755 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 4,364,000 831,909 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 17,409,949 2,698,890 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 2,310,000 414,368 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.098s, 2020 16,319,932 424,318 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 1,544,030 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 525,066 456,807 Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.843s, 2041 55,607,814 60,817,710 IFB Ser. 11-56, Class MS, 6.841s, 2041 100,153,549 108,869,912 IFB Ser. 10-142, Class SA, IO, 6.47s, 2039 42,225,673 6,597,761 IFB Ser. 10-151, Class SL, IO, 6.47s, 2039 30,662,350 5,656,897 IFB Ser. 10-85, Class AS, IO, 6.42s, 2039 41,340,587 7,105,413 IFB Ser. 10-163, Class SI, IO, 6.4s, 2037 35,779,454 5,835,987 IFB Ser. 10-98, Class QS, IO, 6.37s, 2040 46,099,754 7,672,843 IFB Ser. 10-47, Class HS, IO, 6.37s, 2039 17,061,975 2,901,389 IFB Ser. 10-157, Class SN, IO, 6.321s, 2038 57,639,231 9,151,957 IFB Ser. 10-88, Class SA, IO, 6.32s, 2040 61,690,958 10,143,844 IFB Ser. 10-62, Class PS, IO, 6.27s, 2040 22,920,038 3,811,144 Ser. 11-140, Class BI, IO, 6s, 2040 Δ 34,814,783 4,743,514 IFB Ser. 11-79, Class AS, IO, 5.88s, 2037 48,980,030 6,136,796 IFB Ser. 10-113, Class DS, IO, 5.87s, 2039 45,832,898 6,726,894 IFB Ser. 10-115, Class SN, IO, 5.87s, 2038 29,227,932 4,516,592 IFB Ser. 10-115, Class AS, IO, 5.82s, 2040 79,712,131 13,769,473 IFB Ser. 10-116, Class SL, IO, 5.82s, 2039 29,592,884 4,945,267 IFB Ser. 10-168, Class SL, IO, 5.77s, 2040 36,347,705 6,059,162 IFB Ser. 10-121, Class SE, IO, 5.77s, 2040 51,871,455 7,565,452 IFB Ser. 11-70, Class SM, IO, 5.661s, 2041 32,221,000 9,139,487 IFB Ser. 11-70, Class SH, IO, 5.661s, 2041 33,097,000 9,398,224 Ser. 11-116, Class IB, IO, 5s, 2040 43,167,940 4,567,600 Ser. 11-81, Class MI, IO, 5s, 2040 24,327,455 4,044,439 IFB Ser. 11-12, Class IB, IO, 4.579s, 2040 21,069,349 3,228,246 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 34,717,563 5,337,825 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 43,879,022 7,139,995 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 42,826,239 5,543,257 Ser. 11-70, PO, zero %, 2041 78,359,028 62,825,918 Ser. 06-36, Class OD, PO, zero %, 2036 76,897 73,214 Ser. 06-64, PO, zero %, 2034 190,384 179,303 Ser. 99-31, Class MP, PO, zero %, 2029 16,238 14,289 45 MORTGAGE-BACKED SECURITIES (30.3%)* cont. Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.382s, 2039 $452,229,366 $8,008,480 GSC Capital Corp. Mortgage Trust FRB Ser. 06-2, Class A1, 0.415s, 2036 3,233,920 1,493,466 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.527s, 2035 335,013 50,738 FRB Ser. 05-RP1, Class 1AF, 0.585s, 2035 335,013 264,660 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.057s, 2037 18,711,986 10,104,473 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 3A1B, 5.014s, 2036 5,794,424 3,128,989 FRB Ser. 07-AR13, Class 4A1, 4.96s, 2037 6,474,336 2,557,363 FRB Ser. 07-AR5, Class 2A1, 4.901s, 2037 11,019,858 5,509,929 FRB Ser. 07-AR7, Class 2A1, 4.686s, 2037 9,953,218 4,976,609 FRB Ser. 06-AR25, Class 3A1, 2.932s, 2036 6,806,432 3,062,894 FRB Ser. 06-AR39, Class A1, 0.415s, 2037 30,653,509 14,100,614 FRB Ser. 06-AR35, Class 2A1A, 0.405s, 2037 17,452,339 8,837,568 FRB Ser. 06-AR15, Class A1, 0.355s, 2036 21,823,837 10,038,965 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 27,278,486 12,154,557 FRB Ser. 06-A7, Class 1A1, 0.395s, 2036 24,896,591 11,950,364 FRB Ser. 06-A6, Class 1A1, 0.395s, 2036 4,149,039 2,222,445 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.186s, 2051 282,268,174 2,824,093 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,960,723 1,725,436 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,627,264 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.365s, 2037 F 9,950,825 4,875,904 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.415s, 2036 14,920,535 7,758,678 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A1, Class 1A1, 2.804s, 2036 23,668,489 13,266,188 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.424s, 2028 3,121,412 89,741 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 260,000 273,669 FRB Ser. 07-C1, Class A2, 5.918s, 2050 6,550,632 6,612,070 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.345s, 2049 6,040,054 5,847,527 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.357s, 2037 6,010,766 360,646 Ser. 07-C5, Class X, IO, 5.082s, 2049 9,881,320 716,396 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 65,946 67,011 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 13,869,752 11,095,802 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 7,786 22 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 880,000 35,200 Residential Accredit Loans, Inc. FRB Ser. 07-QA4, Class A1B, 0.445s, 2037 9,834,668 4,130,561 FRB Ser. 06-QA4, Class A, 0.415s, 2036 8,913,429 3,855,058 46 MORTGAGE-BACKED SECURITIES (30.3%)* cont. Principal amount Value STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 $1,590,000 $1,590,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.475s, 2037 12,116,743 4,846,697 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 127,169,479 17,803,727 Ser. 07-4, Class 1A4, IO, 1s, 2045 67,946,335 2,760,320 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.467s, 2035 18,784,422 2,636,715 Ser. 05-RF3, Class 1A, IO, 5.29s, 2035 16,485,954 2,896,559 FRB Ser. 05-RF3, Class 1A, 0.585s, 2035 16,485,954 11,869,887 FRB Ser. 05-RF1, Class A, 0.585s, 2035 18,784,422 13,524,784 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.544s, 2046 78,643,556 1,269,307 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.385s, 2036 23,183,688 9,505,312 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.545s, 2037 14,106,825 7,053,413 Total mortgage-backed securities (cost $1,294,427,772) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.3%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $19,995,000 $15,996,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 3,495,000 3,332,587 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 13,993,000 3,170,394 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 94,368,000 79,987,260 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 6,340,000 1,496,119 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 $213,776,000 24,872,838 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 5,255,940 3,652,878 Brazil (Federal Republic of) notes 10s, 2017 BRL 7,250 3,721,744 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 20,095 10,729,718 Chile (Republic of) notes 5 1/2s, 2020 CLP 1,856,500,000 3,736,845 Colombia (Republic of) bonds 6 1/8s, 2041 $2,875,000 3,257,375 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 950,000 969,000 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 3,725,000 3,436,313 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 286,400,000 5,807,531 Germany (Federal Republic of) bonds 2 1/4s, 2020 EUR 31,680,000 44,168,802 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $9,340,000 9,767,679 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 4,230,000 4,096,763 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 3,945,000 3,806,925 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,647,462 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 7,920,000 7,999,200 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 1,875,000 2,353,125 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 3,775,000 4,237,438 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,410,936 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 3,702,628 47 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.3%)* cont. Principal amount/units Value International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 123,450,000 $3,668,088 Iraq (Republic of) 144A bonds 5.8s, 2028 $2,905,000 2,294,950 Peru (Republic of) bonds 6.95s, 2031 PEN 30,650,000 11,409,514 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $4,450,000 5,162,000 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 7,100,000 8,177,709 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 884,765 978,331 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 2,565,000 3,052,350 Sri Lanka (Republic of) 144A notes 7.4s, 2015 1,300,000 1,359,111 Turkey (Republic of) bonds 16s, 2012 TRY 885,000 492,779 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 $6,800,000 6,953,000 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 1,660,000 1,905,448 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 11,515,000 13,061,810 Turkey (Republic of) unsec. notes 6 3/4s, 2040 6,760,000 7,133,220 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 2,700,000 2,484,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 5,075,000 4,968,273 Ukraine (Government of) 144A bonds 7 3/4s, 2020 30,730,000 27,657,000 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 16,865,000 15,426,753 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 4,310,000 4,148,375 United Mexican States sr. unsec. notes Ser. A, 6.05s, 2040 725,000 819,250 Venezuela (Republic of) bonds 8 1/2s, 2014 2,850,000 2,496,743 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 3,600,000 2,286,000 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 4,150,000 4,072,105 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 4,722,598 Total foreign government and agency bonds and notes (cost $378,560,204) ASSET-BACKED SECURITIES (8.9%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $429,000 $162,756 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.11s, 2034 272,267 80,769 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 8,692,897 5,952,027 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.305s, 2037 3,604,215 1,261,475 Conseco Finance Securitizations Corp. Ser. 00-1, Class A5, 8.06s, 2031 2,754,810 1,969,689 Ser. 00-4, Class A5, 7.97s, 2032 1,141,259 875,916 FRB Ser. 01-4, Class M1, 1.972s, 2033 2,391,000 1,294,779 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.735s, 2047 7,545,000 5,847,375 FRB Ser. 06-BC1, Class 2A3, 0.525s, 2036 9,191,000 5,847,774 FRB Ser. 07-3, Class 2A2, 0.405s, 2047 18,821,000 12,896,526 FRB Ser. 07-6, Class 2A2, 0.405s, 2037 7,600,000 5,852,000 FRB Ser. 06-8, Class 2A3, 0.395s, 2046 8,980,000 5,657,400 FRB Ser. 07-8, Class 2A2, 0.365s, 2037 26,566,000 20,588,650 FRB Ser. 06-25, Class 2A2, 0.355s, 2047 10,986,771 9,695,825 FRB Ser. 07-1, Class 2A2, 0.335s, 2037 27,658,502 23,233,142 48 ASSET-BACKED SECURITIES (8.9%)* cont. Principal amount Value Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 $3,783,685 $151,347 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.385s, 2036 15,794,000 7,818,030 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.235s, 2037 614,000 466,640 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 EUR 7,263,000 5,945,641 FRB Ser. 03-2, Class 3C, 3.326s, 2043 GBP 2,706,624 2,579,340 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $6,412,289 3,911,496 Ser. 94-4, Class B2, 8.6s, 2019 2,410,050 1,201,549 Ser. 93-1, Class B, 8.45s, 2018 789,945 597,719 Ser. 95-F, Class B2, 7.1s, 2021 103,337 100,439 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 91,444 79,592 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 15,996,575 15,976,579 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.535s, 2036 39,084,870 18,467,601 FRB Ser. 05-15, Class 2A2, 0.485s, 2036 17,670,365 10,499,271 FRB Ser. 05-11, Class 3A4, 0.485s, 2035 15,795,029 12,241,148 FRB Ser. 06-19, Class A3A, 0.475s, 2036 9,431,139 3,866,767 FRB Ser. 07-3, Class A4A, 0.455s, 2047 22,952,402 9,984,295 FRB Ser. 07-4, Class A2, 0.435s, 2037 11,812,023 4,665,749 FRB Ser. 06-17, Class A2, 0.415s, 2036 10,157,881 4,012,363 FRB Ser. 06-16, Class A2, 0.405s, 2036 13,278,274 5,460,690 FRB Ser. 06-11, Class 2A2, 0.395s, 2036 36,887,848 14,755,139 FRB Ser. 06-9, Class A3, 0.395s, 2036 20,801,633 8,320,653 FRB Ser. 06-12, Class A2A, 0.385s, 2036 14,254,288 6,271,887 FRB Ser. 06-9, Class A2, 0.355s, 2036 9,136,953 3,654,781 FRB Ser. 07-4, Class A1, 0.335s, 2037 21,211,962 9,104,278 FRB Ser. 06-19, Class A1, 0.325s, 2036 12,803,611 5,121,445 FRB Ser. 06-17, Class A1, 0.295s, 2036 45,169,352 18,632,358 FRB Ser. 06-16, Class A1, 0.295s, 2036 50,227,738 20,091,095 FRB Ser. 06-12, Class A1, 0.285s, 2036 39,533,075 17,592,219 FRB Ser. 07-3, Class 2A1A, 0.207s, 2047 14,540,530 6,252,428 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.235s, 2030 2,582,614 71,022 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.285s, 2036 765,174 325,199 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-WMC3, Class A4, 0.385s, 2036 12,762,534 3,764,948 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.615s, 2035 17,137,000 6,589,487 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.405s, 2037 23,037,451 10,366,853 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 843,991 843,446 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.435s, 2034 357,404 85,182 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.319s, 2038 2,000,000 1,440,000 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 712,997 49 ASSET-BACKED SECURITIES (8.9%)* cont. Principal amount Value Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 $478,982 $198,671 FRB Ser. 06-2, Class A2C, 0.385s, 2036 663,000 342,631 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 4,932,141 4,667,038 Ser. 00-D, Class A4, 7.4s, 2030 15,238,375 9,333,505 Ser. 01-D, Class A4, 6.93s, 2031 128,841 102,388 Ser. 01-C, Class A2, 5.92s, 2017 7,284,901 3,615,132 Ser. 01-C, Class A1, 5.16s, 2012 652,726 317,474 Ser. 02-A, Class A2, 5.01s, 2020 313,887 300,554 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 428,529 411,388 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A3, 0.505s, 2036 13,392,000 5,423,760 FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 631,822 359,968 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 1,124,000 325,645 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,019,659 149,019 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 3,921,033 470,524 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 2,403,000 1,201,500 Total asset-backed securities (cost $431,135,844) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 $332,878,556 $699,045 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 332,878,556 768,949 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 150,079,000 1,814,455 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 332,878,556 186,412 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 332,878,556 236,344 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 150,079,000 4,307,267 50 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 $333,871,000 $1,365,532 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 164,611,000 332,514 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 150,079,000 1,049,052 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 7, 2021. Nov-11/2.85 120,597,677 59,093 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 68,578,990 238 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 78,704,737 23,611 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 166,793,488 1,581,202 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 200,152,183 1,889,437 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 66,717,391 507,052 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 166,793,488 1,270,966 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 166,793,488 1,210,921 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 98,101,786 85,349 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 333,871,000 333,871 51 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 $164,611,000 $253,501 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 150,079,000 1,013,033 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 7, 2021. Nov-11/2.85 120,597,677 7,932,915 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 68,578,990 6,587,698 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 78,704,737 7,664,267 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 166,793,488 16,841,138 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 200,152,183 20,351,474 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 66,717,391 7,525,055 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 166,793,488 18,941,068 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 166,793,488 19,209,606 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 98,101,786 28,808,569 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 17,458,139 16,585 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 83,402,550 55,046 52 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 $17,458,139 $4,859,124 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 83,402,550 24,481,985 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 332,878,556 912,087 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 332,878,556 1,015,280 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 150,079,000 837,441 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 99,164,306 18,841 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 332,878,556 326,221 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 332,878,556 386,139 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 150,079,000 712,875 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 99,164,306 23,772,659 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 333,871,000 1,138,500 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 333,871,000 891,436 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 166,852,000 314,349 53 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 $246,919,000 $819,174 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 246,919,000 987,676 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 88,823,000 2,472,832 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 88,823,000 2,733,972 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 88,823,000 2,939,153 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 88,823,000 3,115,023 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 274,467,678 7,569,819 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 86,610,632 5,197 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 131,138,536 43,276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 333,871,000 153,581 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 333,871,000 263,758 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 166,852,000 265,361 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 246,919,000 325,933 54 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2014. Dec-11/0.745 $246,919,000 $476,554 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 88,823,000 1,080,976 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 88,823,000 1,330,569 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 88,823,000 1,533,973 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 88,823,000 1,704,513 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 274,467,678 23,159,583 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 131,138,536 24,935,993 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 86,610,632 24,099,408 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 150,079,000 1,296,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 167,402,762 1,270,587 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 93,911,146 672,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 150,079,000 3,640,917 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 167,402,762 18,655,364 55 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.4%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 $93,911,146 $10,842,042 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 213,480,000 117,892 Total purchased options outstanding (cost $201,210,181) SENIOR LOANS (2.0%)* c Principal amount Value Basic materials (0.2%) American Rock Salt Co., LLC/American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $1 $— Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 1,301,738 1,210,616 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 1,287,025 1,270,937 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 1,212,975 1,197,813 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 1,702,655 1,587,726 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,263,650 1,186,251 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 1,263,634 1,179,391 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 885,000 876,159 Communication services (0.1%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 26,672 26,539 Charter Communications, Inc. bank term loan FRN Ser. C, 3 1/2s, 2016 2,697,437 2,651,918 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 1,987,780 1,843,666 Level 3 Communications, Inc. bank term loan FRN 2.492s, 2014 161,000 149,730 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 280,000 291,200 Consumer cyclicals (0.9%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 2,917,850 2,874,083 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,471,375 1,411,469 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 2,870,000 2,403,028 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 3,653,635 3,052,309 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,339,804 3,218,737 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 3,679,305 2,898,766 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.871s, 2016 6,299,276 4,473,273 Compucom Systems, Inc. bank term loan FRN 3.73s, 2014 456,655 429,256 Federal Mogul Corp. bank term loan FRN Ser. B, 2.158s, 2014 466,349 428,263 56 SENIOR LOANS (2.0%)* c cont. Principal amount Value Consumer cyclicals cont. Federal Mogul Corp. bank term loan FRN Ser. C, 2.158s, 2015 $237,933 $218,502 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.48s, 2014 874,808 223,076 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.23s, 2014 2,041,991 520,708 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.23s, 2014 761,937 194,294 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.23s, 2014 ‡‡ 402,556 324,393 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.23s, 2014 ‡‡ 229,152 184,658 Goodman Global, Inc. bank term loan FRN 9s, 2017 2,518,000 2,522,198 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 2,222,762 2,197,294 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 1,042,388 1,008,510 Michaels Stores, Inc. bank term loan FRN Ser. B, 2 1/2s, 2013 467,248 445,833 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 228,543 224,543 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 2,362,808 2,187,894 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 832,913 791,267 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 68,455 30,805 Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 1,674,366 1,361,121 Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 600,000 489,000 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.83s, 2014 2,428,467 2,266,974 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.72s, 2014 241,675 225,604 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 2,075,357 2,049,415 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 3,221,563 1,746,693 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 1,020,833 916,197 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 2.996s, 2014 2,531,201 2,135,701 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,501,238 1,386,393 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,612,486 3,487,855 Rite Aid Corp. bank term loan FRN Ser. B, 1.98s, 2014 411,157 379,549 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 67,761 65,602 West Corp. bank term loan FRN Ser. B5, 4.577s, 2016 164,805 158,900 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.222s, 2012 677,273 656,955 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,098,817 2,058,152 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 591,866 568,931 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,505,000 2,185,613 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 511,883 498,766 Health care (0.3%) Ardent Health Services bank term loan FRN 6 1/2s, 2015 85,000 82,663 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,588,775 1,545,084 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,638,388 2,503,719 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 2,555,781 2,401,636 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 3,910,350 3,641,513 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,742,278 1,637,741 57 SENIOR LOANS (2.0%)* c cont. Principal amount Value Technology (—%) First Data Corp. bank term loan FRN 4.217s, 2018 $574,435 $471,395 First Data Corp. bank term loan FRN Ser. B3, 2.967s, 2014 61,131 53,388 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 5,566,231 3,720,680 Total senior loans (cost $94,489,099) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (1.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,427,560 $1,592,621 U.S. Government Agency Mortgage Obligations (1.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 1,570,539 1,614,220 Federal National Mortgage Association Pass-Through Certificates 4s, TBA, October 1, 2041 62,000,000 64,983,750 3 1/2s, December 1, 2040 875,662 900,564 Total U.S. government and agency mortgage obligations (cost $67,984,096) U.S. TREASURY OBLIGATIONS (1.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2s, January 15, 2016 i $8,784,705 $9,803,028 U.S. Treasury Inflation Protected Securities 1 1/8s, January 15, 2021 i 22,107,223 24,198,345 U.S. Treasury Notes 1 3/8s, September 15, 2012 i 12,581,000 12,730,085 Total U.S. treasury obligations (cost $46,731,458) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $1,064,000 $1,397,990 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 1,585,000 1,079,781 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,075,044 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,320,000 1,204,500 Total convertible bonds and notes (cost $5,307,269) SHORT-TERM INVESTMENTS (23.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 88,876,286 $88,876,286 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 22, 2011 $11,562,000 11,556,994 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 19, 2011 12,391,000 12,385,833 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 5, 2011 26,658,000 26,648,856 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 5, 2011 20,405,000 20,398,001 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 1, 2011 36,000,000 35,988,408 58 SHORT-TERM INVESTMENTS (23.3%)* cont. Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, November 29, 2011 $20,000,000 $19,993,772 U.S. Treasury Bills with an effective yield of 0.109%, February 9, 2012 # ## 6,833,000 6,825,791 U.S. Treasury Bills with an effective yield of 0.100%, April 5, 2012 ## 37,750,000 37,730,408 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 ## 1,396,000 1,395,118 U.S. Treasury Bills with an effective yield of zero %, March 15, 2012 i 3,799,000 3,798,240 U.S. Treasury Bills with an effective yield of zero %, November 17, 2011 i 1,381,000 1,381,000 U.S. Treasury Bills with effective yields ranging from 0.098% to 0.100%, December 1, 2011 ## 202,166,000 202,131,429 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 # ## 239,933,000 239,725,218 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.109%, November 17, 2011 # ## 133,103,000 133,087,496 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.111%, July 26, 2012 # ## 125,439,000 125,322,342 Total short-term investments (cost $967,302,890) TOTAL INVESTMENTS Total investments (cost $5,197,497,567) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments 59 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $4,151,327,990. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,416,341,432 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 60 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of PortfolioValue): United States 81.8% Netherlands 0.9% Russia 3.2 Indonesia 0.8 Argentina 2.6 United Kingdom 0.7 Venezuela 1.5 Turkey 0.6 Germany 1.4 Mexico 0.5 Ukraine 1.1 Other 3.1 Brazil 0.9 Total 100.0% Luxembourg 0.9 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $377,764 $408,754 $30,990 Brazilian Real Buy 10/19/11 4,166,178 4,733,121 (566,943) British Pound Sell 10/19/11 12,201,290 12,455,196 253,906 Canadian Dollar Sell 10/19/11 11,632,628 12,263,046 630,418 Chilean Peso Buy 10/19/11 881,041 985,032 (103,991) Czech Koruna Buy 10/19/11 2,291,419 2,424,763 (133,344) Euro Sell 10/19/11 32,016,079 33,349,023 1,332,944 Hungarian Forint Buy 10/19/11 797,232 883,777 (86,545) Japanese Yen Buy 10/19/11 18,889,315 18,816,617 72,698 Mexican Peso Buy 10/19/11 335,888 372,402 (36,514) Norwegian Krone Sell 10/19/11 1,817,135 1,969,621 152,486 Russian Ruble Buy 10/19/11 207,911 226,554 (18,643) Singapore Dollar Sell 10/19/11 975,582 982,844 7,262 South African Rand Buy 10/19/11 444,520 498,689 (54,169) South Korean Won Sell 10/19/11 2,056,832 2,247,104 190,272 Swedish Krona Sell 10/19/11 6,584,264 7,045,984 461,720 Swiss Franc Buy 10/19/11 14,091,359 14,850,440 (759,081) Taiwan Dollar Sell 10/19/11 8,074,125 8,450,991 376,866 Turkish Lira Sell 10/19/11 4,641,171 4,891,424 250,253 Barclays Bank PLC Australian Dollar Sell 10/19/11 15,705,295 15,881,073 175,778 Brazilian Real Sell 10/19/11 2,870,648 3,246,860 376,212 British Pound Sell 10/19/11 3,131,039 3,184,970 53,931 Canadian Dollar Sell 10/19/11 4,098,852 4,167,851 68,999 Chilean Peso Buy 10/19/11 234,083 261,010 (26,927) Czech Koruna Buy 10/19/11 588,607 621,645 (33,038) Euro Sell 10/19/11 26,554,717 26,745,196 190,479 Hungarian Forint Sell 10/19/11 4,509,697 4,984,842 475,145 Indian Rupee Sell 10/19/11 16,204,036 16,777,018 572,982 Indonesian Rupiah Sell 10/19/11 3,209,597 3,076,690 (132,907) Japanese Yen Sell 10/19/11 3,473,741 3,455,905 (17,836) Malaysian Ringgit Buy 10/19/11 2,001,816 2,135,234 (133,418) 61 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Mexican Peso Sell 10/19/11 $9,563,792 $10,287,595 $723,803 New Zealand Dollar Sell 10/19/11 1,052,721 1,148,079 95,358 Norwegian Krone Sell 10/19/11 14,992,430 14,974,851 (17,579) Polish Zloty Sell 10/19/11 7,707,718 8,039,788 332,070 Russian Ruble Buy 10/19/11 207,914 226,217 (18,303) Singapore Dollar Buy 10/19/11 985,455 1,060,277 (74,822) South Korean Won Sell 10/19/11 4,225,376 4,615,398 390,022 Swedish Krona Sell 10/19/11 12,063,112 12,880,518 817,406 Swiss Franc Sell 10/19/11 15,420,913 16,313,538 892,625 Taiwan Dollar Sell 10/19/11 8,369,360 8,507,918 138,558 Thai Baht Sell 10/19/11 214,230 215,808 1,578 Turkish Lira Buy 10/19/11 5,706,781 6,016,535 (309,754) Citibank, N.A. Australian Dollar Sell 10/19/11 16,313,959 17,639,627 1,325,668 Brazilian Real Sell 10/19/11 3,309,065 3,484,744 175,679 British Pound Sell 10/19/11 7,188,347 7,331,446 143,099 Canadian Dollar Sell 10/19/11 16,751,118 17,608,982 857,864 Chilean Peso Sell 10/19/11 1,255,345 1,400,503 145,158 Czech Koruna Sell 10/19/11 2,324,991 2,424,712 99,721 Danish Krone Buy 10/19/11 1,933,767 2,022,906 (89,139) Euro Sell 10/19/11 26,096,215 27,190,668 1,094,453 Hungarian Forint Buy 10/19/11 1,878,882 2,077,894 (199,012) Japanese Yen Sell 10/19/11 2,926,582 2,916,223 (10,359) Mexican Peso Buy 10/19/11 2,423,723 2,691,130 (267,407) New Zealand Dollar Buy 10/19/11 267,107 290,994 (23,887) Norwegian Krone Buy 10/19/11 4,150,983 4,503,578 (352,595) Polish Zloty Sell 10/19/11 549,518 600,417 50,899 Singapore Dollar Sell 10/19/11 2,245,897 2,260,037 14,140 South African Rand Sell 10/19/11 5,034,279 5,655,835 621,556 South Korean Won Buy 10/19/11 3,610,240 3,949,708 (339,468) Swedish Krona Sell 10/19/11 331,920 327,028 (4,892) Swiss Franc Sell 10/19/11 4,447,833 4,688,577 240,744 Taiwan Dollar Sell 10/19/11 8,083,389 8,451,105 367,716 Turkish Lira Buy 10/19/11 1,377,253 1,452,172 (74,919) Credit Suisse AG Australian Dollar Sell 10/19/11 16,262,938 16,394,301 131,363 Brazilian Real Sell 10/19/11 5,327,676 6,024,813 697,137 British Pound Buy 10/19/11 40,554,023 40,609,414 (55,391) Canadian Dollar Sell 10/19/11 2,194,487 2,315,238 120,751 Chilean Peso Buy 10/19/11 277,368 309,706 (32,338) Czech Koruna Buy 10/19/11 818,929 865,549 (46,620) Euro Sell 10/19/11 30,241,515 30,622,823 381,308 Hungarian Forint Sell 10/19/11 7,334,759 7,456,599 121,840 Indian Rupee Sell 10/19/11 13,852,072 14,324,656 472,584 62 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Japanese Yen Buy 10/19/11 $7,988,963 $7,937,798 $51,165 Malaysian Ringgit Sell 10/19/11 2,693,557 2,780,065 86,508 Mexican Peso Sell 10/19/11 8,089,153 8,723,229 634,076 Norwegian Krone Sell 10/19/11 4,778,783 5,187,783 409,000 Polish Zloty Sell 10/19/11 9,284,635 9,720,715 436,080 Russian Ruble Buy 10/19/11 169,199 184,022 (14,823) South African Rand Sell 10/19/11 4,197,460 4,702,372 504,912 South Korean Won Sell 10/19/11 1,087,962 1,156,224 68,262 Swedish Krona Sell 10/19/11 5,737,898 6,143,054 405,156 Swiss Franc Buy 10/19/11 3,322,230 3,497,284 (175,054) Taiwan Dollar Sell 10/19/11 5,717,327 5,860,357 143,030 Turkish Lira Sell 10/19/11 4,793,662 5,052,709 259,047 Deutsche Bank AG Australian Dollar Sell 10/19/11 655,134 707,118 51,984 Brazilian Real Buy 10/19/11 2,938,219 3,326,669 (388,450) British Pound Sell 10/19/11 616,367 628,874 12,507 Canadian Dollar Buy 10/19/11 1,357,252 1,440,256 (83,004) Chilean Peso Sell 10/19/11 493,081 551,518 58,437 Czech Koruna Sell 10/19/11 2,574,709 2,648,375 73,666 Euro Buy 10/19/11 2,368,053 2,375,768 (7,715) Hungarian Forint Sell 10/19/11 860,288 951,795 91,507 Malaysian Ringgit Sell 10/19/11 2,207,707 2,280,453 72,746 Mexican Peso Sell 10/19/11 3,243,967 3,269,426 25,459 New Zealand Dollar Sell 10/19/11 4,677,236 5,099,194 421,958 Norwegian Krone Sell 10/19/11 1,351,069 1,466,240 115,171 Peruvian New Sol Sell 10/19/11 7,959,218 8,071,261 112,043 Polish Zloty Sell 10/19/11 5,437,885 5,363,615 (74,270) Singapore Dollar Sell 10/19/11 1,994,482 2,017,496 23,014 South Korean Won Sell 10/19/11 5,472,939 5,980,890 507,951 Swedish Krona Sell 10/19/11 8,130,599 8,040,601 (89,998) Swiss Franc Buy 10/19/11 7,561,139 7,968,261 (407,122) Taiwan Dollar Sell 10/19/11 3,385,527 3,543,549 158,022 Turkish Lira Sell 10/19/11 1,358,077 1,430,657 72,580 Goldman Sachs International Australian Dollar Sell 10/19/11 5,195,179 5,618,519 423,340 British Pound Sell 10/19/11 2,190,868 2,228,619 37,751 Canadian Dollar Buy 10/19/11 9,990,138 10,591,305 (601,167) Chilean Peso Sell 10/19/11 4,609,594 4,849,044 239,450 Euro Sell 10/19/11 13,405,100 13,562,795 157,695 Hungarian Forint Sell 10/19/11 6,217,851 6,237,056 19,205 Japanese Yen Sell 10/19/11 5,823,592 5,789,057 (34,535) Norwegian Krone Sell 10/19/11 11,078,128 12,017,016 938,888 Polish Zloty Sell 10/19/11 9,430,791 9,831,578 400,787 South African Rand Sell 10/19/11 133,750 147,889 14,139 63 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Swedish Krona Sell 10/19/11 $18,721,226 $20,040,630 $1,319,404 Swiss Franc Buy 10/19/11 4,852,533 5,107,687 (255,154) HSBC Bank USA, National Association Australian Dollar Sell 10/19/11 11,177,965 12,088,477 910,512 British Pound Sell 10/19/11 9,225,100 9,411,875 186,775 Euro Sell 10/19/11 45,294,645 46,074,184 779,539 Indian Rupee Sell 10/19/11 17,228,173 17,487,587 259,414 Japanese Yen Sell 10/19/11 11,628,353 11,561,035 (67,318) New Zealand Dollar Sell 10/19/11 582,481 635,030 52,549 Norwegian Krone Buy 10/19/11 21,570,235 23,407,673 (1,837,438) Singapore Dollar Buy 10/19/11 4,776,348 5,138,956 (362,608) South Korean Won Sell 10/19/11 3,762,675 3,754,868 (7,807) Swiss Franc Buy 10/19/11 157,880 166,105 (8,225) Taiwan Dollar Sell 10/19/11 1,885,289 1,972,270 86,981 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 14,330,163 15,501,734 1,171,571 Brazilian Real Sell 10/19/11 6,253,946 7,064,684 810,738 British Pound Buy 10/19/11 31,789,145 31,854,224 (65,079) Canadian Dollar Sell 10/19/11 5,753,885 5,836,765 82,880 Chilean Peso Buy 10/19/11 116,683 129,841 (13,158) Czech Koruna Sell 10/19/11 3,588,942 3,691,729 102,787 Euro Buy 10/19/11 238,711 240,112 (1,401) Hungarian Forint Sell 10/19/11 509,957 563,687 53,730 Japanese Yen Sell 10/19/11 11,436,384 11,401,876 (34,508) Malaysian Ringgit Sell 10/19/11 1,167,950 1,206,435 38,485 Mexican Peso Sell 10/19/11 2,645,085 2,926,640 281,555 New Zealand Dollar Buy 10/19/11 2,936,579 3,201,997 (265,418) Norwegian Krone Sell 10/19/11 5,304,946 5,750,658 445,712 Peruvian New Sol Sell 10/19/11 4,057,615 4,118,500 60,885 Polish Zloty Sell 10/19/11 10,476,834 10,776,772 299,938 Russian Ruble Sell 10/19/11 5,043,743 5,170,118 126,375 Singapore Dollar Sell 10/19/11 705,110 713,177 8,067 South African Rand Sell 10/19/11 6,936,662 7,310,595 373,933 South Korean Won Sell 10/19/11 6,566,623 7,173,418 606,795 Swedish Krona Buy 10/19/11 2,393,285 2,562,316 (169,031) Swiss Franc Buy 10/19/11 5,041,127 5,310,491 (269,364) Taiwan Dollar Sell 10/19/11 2,107,900 2,202,882 94,982 Thai Baht Sell 10/19/11 88,699 89,295 596 Turkish Lira Buy 10/19/11 437,438 460,009 (22,571) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 56,814,612 58,650,667 1,836,055 Brazilian Real Sell 10/19/11 7,124,171 8,047,241 923,070 British Pound Buy 10/19/11 36,188,376 35,866,152 322,224 Canadian Dollar Sell 10/19/11 14,583,728 14,796,670 212,942 64 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Chilean Peso Buy 10/19/11 $985,230 $1,100,335 $(115,105) Czech Koruna Sell 10/19/11 1,155,383 1,170,980 15,597 Euro Sell 10/19/11 45,119,268 46,290,699 1,171,431 Hungarian Forint Sell 10/19/11 6,331,569 6,332,917 1,348 Indian Rupee Sell 10/19/11 12,453,707 13,155,595 701,888 Japanese Yen Buy 10/19/11 7,426,070 7,380,985 45,085 Malaysian Ringgit Buy 10/19/11 3,520,880 3,753,663 (232,783) Mexican Peso Sell 10/19/11 5,328,469 5,841,446 512,977 New Zealand Dollar Sell 10/19/11 547,787 597,206 49,419 Norwegian Krone Sell 10/19/11 34,580,087 37,566,857 2,986,770 Polish Zloty Sell 10/19/11 4,342,456 4,756,966 414,510 Russian Ruble Buy 10/19/11 169,202 184,430 (15,228) Singapore Dollar Buy 10/19/11 2,125,508 2,287,927 (162,419) South African Rand Sell 10/19/11 701,955 787,069 85,114 South Korean Won Sell 10/19/11 1,900,045 2,019,807 119,762 Swedish Krona Sell 10/19/11 27,251,673 28,275,753 1,024,080 Swiss Franc Sell 10/19/11 14,289,013 15,028,120 739,107 Taiwan Dollar Sell 10/19/11 10,000,650 10,220,042 219,392 Turkish Lira Buy 10/19/11 1,601,128 1,688,417 (87,289) State Street Bank and Trust Co. Australian Dollar Sell 10/19/11 38,297,190 39,563,680 1,266,490 Brazilian Real Sell 10/19/11 1,706,242 1,934,364 228,122 British Pound Sell 10/19/11 9,239,260 9,129,270 (109,990) Canadian Dollar Sell 10/19/11 16,854,719 17,753,986 899,267 Czech Koruna Buy 10/19/11 4,254,028 4,487,803 (233,775) Euro Sell 10/19/11 41,861,317 42,940,334 1,079,017 Hungarian Forint Sell 10/19/11 2,080,196 2,298,077 217,881 Indonesian Rupiah Sell 10/19/11 6,578,271 6,118,263 (460,008) Japanese Yen Sell 10/19/11 34,443,603 34,426,948 (16,655) Malaysian Ringgit Sell 10/19/11 687,046 709,570 22,524 Mexican Peso Sell 10/19/11 3,016,672 3,305,916 289,244 Norwegian Krone Sell 10/19/11 22,315,154 24,197,202 1,882,048 Polish Zloty Sell 10/19/11 10,149,900 10,614,029 464,129 Russian Ruble Buy 10/19/11 207,917 226,034 (18,117) Singapore Dollar Buy 10/19/11 5,051,029 5,437,222 (386,193) South African Rand Sell 10/19/11 2,884,848 3,236,439 351,591 South Korean Won Sell 10/19/11 477,161 521,447 44,286 Swedish Krona Sell 10/19/11 10,349,283 11,075,716 726,433 Swiss Franc Sell 10/19/11 41,431 43,646 2,215 Taiwan Dollar Sell 10/19/11 7,028,326 7,081,882 53,556 Thai Baht Buy 10/19/11 3,055,859 3,165,469 (109,610) Turkish Lira Sell 10/19/11 161 170 9 65 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $1,876,144,353) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 10/19/11 $43,396,040 $44,942,130 $1,546,090 Brazilian Real Sell 10/19/11 5,324,081 6,029,399 705,318 British Pound Buy 10/19/11 25,903,198 25,595,992 307,206 Canadian Dollar Sell 10/19/11 27,879,241 28,206,137 326,896 Czech Koruna Buy 10/19/11 173,734 183,509 (9,775) Euro Buy 10/19/11 18,639,023 18,773,833 (134,810) Hungarian Forint Sell 10/19/11 3,922,939 4,334,136 411,197 Indian Rupee Sell 10/19/11 9,457,121 10,008,430 551,309 Japanese Yen Buy 10/19/11 21,073,959 20,950,203 123,756 Mexican Peso Sell 10/19/11 1,659,540 1,842,385 182,845 New Zealand Dollar Sell 10/19/11 1,156,728 1,261,386 104,658 Norwegian Krone Sell 10/19/11 39,289,307 40,896,838 1,607,531 Polish Zloty Sell 10/19/11 9,553,664 9,761,865 208,201 Russian Ruble Buy 10/19/11 169,190 184,235 (15,045) Singapore Dollar Buy 10/19/11 4,691,395 5,047,596 (356,201) South African Rand Sell 10/19/11 8,390,629 8,683,109 292,480 South Korean Won Sell 10/19/11 2,331,145 2,476,335 145,190 Swedish Krona Buy 10/19/11 8,159,182 8,385,890 (226,708) Swiss Franc Buy 10/19/11 1,786,624 1,882,319 (95,695) Taiwan Dollar Sell 10/19/11 6,231,723 6,518,115 286,392 Thai Baht Sell 10/19/11 214,230 215,438 1,208 Turkish Lira Buy 10/19/11 559,366 589,461 (30,095) Westpac Banking Corp. Australian Dollar Sell 10/19/11 9,594,071 10,372,296 778,225 British Pound Sell 10/19/11 10,209,265 10,024,361 (184,904) Canadian Dollar Buy 10/19/11 989,764 1,042,425 (52,661) Euro Sell 10/19/11 16,155,546 16,834,420 678,874 Japanese Yen Buy 10/19/11 7,065,574 7,022,497 43,077 New Zealand Dollar Buy 10/19/11 2,006,316 2,186,461 (180,145) Norwegian Krone Buy 10/19/11 5,338,745 5,690,481 (351,736) Swedish Krona Buy 10/19/11 12,841,302 13,749,969 (908,667) Swiss Franc Buy 10/19/11 2,590,500 2,728,870 (138,370) Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 158 $14,679,214 Dec-11 $(109,781) Canadian Government Bond 10 yr (Long) 563 71,674,646 Dec-11 1,156,684 Euro-Bobl 5 yr (Long) 61 9,997,806 Dec-11 (36,176) Euro-Bund 10 yr (Long) 476 87,188,720 Dec-11 (333,393) Euro-Schatz 2 yr (Long) 144 21,184,812 Dec-11 (60,279) 66 FUTURES CONTRACTS OUTSTANDING at 9/30/11 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 547 $151,128,838 Dec-12 $(2,276,970) Euro-Swiss Franc 3 Month (Short) 541 149,560,747 Jun-12 (1,813,654) Euro-Swiss Franc 3 Month (Short) 538 148,701,679 Mar-12 (1,425,117) Euro-Swiss Franc 3 Month (Short) 220 60,764,855 Dec-11 (435,542) Japanese Government Bond 10 yr (Long) 279 514,784,588 Dec-11 (1,849,731) Japanese Government Bond 10 yr Mini (Long) 34 6,273,802 Dec-11 (21,370) U.K. Gilt 10 yr (Long) 137 27,821,532 Dec-11 584,495 U.S. Treasury Bond 20 yr (Short) 343 48,920,375 Dec-11 (1,217,490) U.S. Treasury Bond 30 yr (Long) 1,087 172,425,375 Dec-11 17,330,109 U.S. Treasury Note 2 yr (Short) 839 184,750,422 Dec-11 207,862 U.S. Treasury Note 10 yr (Long) 4,584 596,349,750 Dec-11 1,373,123 Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. $41,851,085 Aug-16/4.35 $5,626,878 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 41,851,085 Aug-16/5.35 1,119,517 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 10,260,602 Oct-11/1.97 349,784 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 241,970,624 Dec-11/2.28 10,963,689 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 54,820,977 Jul-14/4.19 7,496,769 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 65,785,172 Aug-14/4.20 9,018,489 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 21,928,392 Jul-14/4.34 3,225,886 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 54,820,977 Jul-14/4.35 8,103,089 67 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. $54,821,115 Jul-14/4.3725 $8,196,305 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 123,579,123 Jun-16/4.39 9,886,330 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 88,719,937 Jul-16/4.67 13,662,870 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 106,463,926 Aug-16/4.68 16,459,323 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 88,719,937 Jul-16/4.80 14,408,118 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 35,487,976 Jul-16/4.80 5,763,247 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 88,719,937 Jul-16/4.815 14,496,838 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 17,581,660 Feb-15/5.36 3,782,343 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 16, 2016. 241,970,624 Dec-11/2.28 60,493 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 10,260,602 Oct-11/2.47 — Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 54,820,977 Jul-14/4.19 1,419,315 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 65,785,172 Aug-14/4.20 1,703,178 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 21,928,392 Jul-14/4.34 516,414 68 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. $54,820,977 Jul-14/4.35 $1,282,811 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 54,821,115 Jul-14/4.3725 1,261,434 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 88,719,937 Jul-16/4.67 3,131,814 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 106,463,926 Aug-16/4.68 3,747,530 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 88,719,937 Jul-16/4.80 2,936,630 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 35,487,976 Jul-16/4.80 1,174,652 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 88,719,937 Jul-16/4.815 2,910,014 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 123,579,123 Jun-16/4.89 1,952,550 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 17,581,660 Feb-15/5.36 298,537 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 212,321,761 Dec-11/2.225 9,138,329 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 102,700,709 May-16/4.11 7,286,615 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 125,585,277 Jun-16/4.12 8,949,207 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. 377,999,419 May-16/4.705 34,715,467 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 9, 2016. 212,321,761 Dec-11/2.225 44,588 69 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 17, 2021. $377,999,419 May-16/4.705 $6,671,690 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 102,700,709 May-16/5.11 1,551,808 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 125,585,277 Jun-16/5.12 1,897,594 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 10,878,400 Aug-12/2.855 698,828 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 179,850,300 Nov-11/3.425 27,662,775 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 57,982,518 Nov-11/3.51625 9,939,943 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 10,878,400 Aug-12/2.855 207,627 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 179,850,300 Nov-11/3.425 701,416 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 57,982,518 Nov-11/4.01625 8,697 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 100,615,452 May-16/4.60 8,838,061 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 261,144,697 May-16/4.765 24,539,767 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 100,615,452 May-16/4.60 1,873,460 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 261,144,697 May-16/4.765 4,515,192 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 290,043,715 Dec-11/1.29 1,496,626 70 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. $68,994,186 Nov-11/2.31 $3,284,813 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. 42,739,547 Sep-16/3.49 3,723,469 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 101,118,714 May-16/4.36 8,009,613 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 290,043,715 Dec-11/1.29 2,358,055 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 68,994,186 Nov-11/2.31 5,520 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. 42,739,547 Sep-16/3.49 2,743,431 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 101,118,714 May-16/4.86 1,652,280 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 403,795,500 Sep-15/4.04 47,861,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 55,021,232 Jul-14/4.29 7,913,154 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 30,866,319 Jul-14/4.36 4,591,056 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 88,935,500 Aug-15/4.375 27,564,669 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 88,935,500 Aug-15/4.46 28,695,928 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 122,794,492 Jun-16/4.575 10,673,297 71 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. $89,044,022 Jul-16/4.74 $14,151,766 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 49,952,737 Jul-16/4.79 8,098,837 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 83,790,163 Jun-16/4.815 13,771,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 132,437,000 Sep-13/4.82 17,072,454 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 95,125,800 Apr-12/4.8675 22,580,962 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 51,844,360 Feb-15/5.27 10,802,809 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 21,412,000 May-12/5.51 6,272,645 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 403,795,500 Sep-15/4.04 16,543,502 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 55,021,232 Jul-14/4.29 1,326,012 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 30,866,319 Jul-14/4.36 712,703 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 88,935,500 Aug-15/4.375 5,618,056 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 88,935,500 Aug-15/4.46 5,315,675 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 122,794,492 Jun-16/4.575 2,320,816 72 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $401,214,708) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. $89,044,022 Jul-16/4.74 $3,096,951 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 49,952,737 Jul-16/4.79 1,700,391 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 83,790,163 Jun-16/4.815 2,754,183 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 132,437,000 Sep-13/4.82 435,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 95,125,800 Apr-12/4.8675 27,586 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 51,844,360 Feb-15/5.27 920,237 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 21,412,000 May-12/5.51 3,426 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 213,480,000 Jan-12/0.722 2,346,771 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $79,191,000 $5,119,698 8/8/21 4.70% 3 month USD- LIBOR-BBA $(14,177,989) 122,408,000 7,876,955 8/16/21 4.765% 3 month USD- LIBOR-BBA (22,589,860) 73,698,000 4,746,151 8/17/21 4.55% 3 month USD- LIBOR-BBA (12,126,745) 49,291,000 3,181,734 8/19/21 4.475% 3 month USD- LIBOR-BBA (7,752,854) 1,070,317,700 123,021 7/8/13 0.68% 3 month USD- LIBOR-BBA (3,201,958) 296,521,900 951,285 7/8/26 3.76% 3 month USD- LIBOR-BBA (50,438,524) 73 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $350,977,000 $— 9/26/13 3 month USD- LIBOR-BBA 0.5075% $(452,495) 37,919,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% 260,518 631,219,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (353,483) AUD 36,350,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (3,735,332) CAD 19,318,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 3,612 EUR 233,400,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 5,963,979 JPY 9,842,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 433,110 Barclays Bank PLC $193,465,001 1,750,858 9/8/16 2.065% 3 month USD- LIBOR-BBA (6,151,198) 25,805,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA (108,867) 276,852,600 1,866,906 9/16/41 3.04% 3 month USD- LIBOR-BBA (18,545,770) 149,664,000 — 9/19/20 2.12% 3 month USD- LIBOR-BBA (1,686,702) 72,292,500 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 5,237,948 71,658,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA (899,689) 392,119,300 156,257 9/21/13 0.50% 3 month USD- LIBOR-BBA 711,509 420,972,500 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 787,797 12,266,000 — 9/22/21 3 month USD- LIBOR-BBA 2.18% 89,005 6,494,000 — 9/22/41 2.975% 3 month USD- LIBOR-BBA (387,140) 350,977,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (463,787) 364,878,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (405,936) 266,706,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 1,602,943 1,231,563,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (1,562,416) 74 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $1,349,256,900 $254,429 6/17/13 0.64% 3 month USD- LIBOR-BBA $(4,012,122) 600,476,100 1,219,947 6/17/21 3.20% 3 month USD- LIBOR-BBA (64,813,031) 571,044,000 (1,048,216) 6/17/16 3 month USD- LIBOR-BBA 1.93% 21,849,972 1,209,608,400 (2,922,753) 6/17/20 3 month USD- LIBOR-BBA 3.04% 114,161,875 315,129,400 1,169,299 6/17/41 4.04% 3 month USD- LIBOR-BBA (91,152,387) 27,099,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% 930,537 46,154,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% 203,974 464,816,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (421,828) 22,625,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA (119,005) 11,190,000 — 9/30/21 3 month USD- LIBOR-BBA 2.225% 120,646 454,709,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% 138,985 105,400,000 — 6/20/41 3.91625% 3 month USD- LIBOR-BBA (28,084,874) 8,274,000 — 10/3/41 2.8175% 3 month USD- LIBOR-BBA (212,145) 314,459,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (212,260) 35,974,000 — 10/4/21 2.089% 3 month USD- LIBOR-BBA 75,081 215,694,700 — 3/10/18 3.06% 3 month USD- LIBOR-BBA (19,931,749) 353,610,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 91,957,735 5,169,000 — 6/28/41 3 month USD- LIBOR-BBA 3.885% 1,339,577 46,740,000 — 6/28/41 3 month USD- LIBOR-BBA 3.88% 12,063,739 147,160,000 — 6/29/41 3 month USD- LIBOR-BBA 3.85488% 37,238,995 87,800,000 — 6/30/41 3 month USD- LIBOR-BBA 3.92% 23,418,776 71,991,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (18,436,353) 26,403,000 — 7/20/21 3.014% 3 month USD- LIBOR-BBA (2,361,083) 12,354,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 3,178,419 75 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $57,863,523 $(891,098) 9/21/21 3 month USD- LIBOR-BBA 3.14% $4,653,055 6,453,400 8,320 3/30/31 3 month USD- LIBOR-BBA 4.17% 1,606,282 51,336,000 — 7/25/41 3 month USD- LIBOR-BBA 3.97% 14,073,274 43,075,000 — 7/28/41 3 month USD- LIBOR-BBA 3.9675% 11,775,285 62,450,000 — 8/1/21 3.06% 3 month USD- LIBOR-BBA (5,790,345) 60,893,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (15,655,197) 68,648,000 — 8/2/21 3 month USD- LIBOR-BBA 3.0215% 6,114,894 58,102,000 — 8/3/21 3 month USD- LIBOR-BBA 2.931% 4,684,800 93,929,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (22,978,325) 14,757,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (2,511,969) 48,834,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 8,376,557 9,995,000 — 8/9/21 2.711% 3 month USD- LIBOR-BBA (597,661) 11,072,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 2,097,746 28,303,000 — 8/9/21 2.747% 3 month USD- LIBOR-BBA (1,786,429) 192,786,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (26,963,289) 467,515,000 — 8/17/21 3 month USD- LIBOR-BBA 2.39% 13,780,688 1,003,619,715 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 2,235,605 1,746,113,565 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (2,636,631) 15,909,000 — 8/19/21 2.27% 3 month USD- LIBOR-BBA (290,258) 22,784,000 — 8/22/21 2.209% 3 month USD- LIBOR-BBA (281,433) 52,256,000 — 8/23/21 2.23667% 3 month USD- LIBOR-BBA (775,619) 20,033,000 — 8/23/21 2.215% 3 month USD- LIBOR-BBA (257,220) 19,920,000 — 8/31/21 2.348% 3 month USD- LIBOR-BBA (491,998) 221,110,000 (906,551) 8/8/16 3 month USD- LIBOR-BBA 2.065% 8,575,984 76 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $238,090,000 $(1,363,065) 9/8/16 3 month USD- LIBOR-BBA 2.14% $9,234,988 93,291,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (2,015,062) 32,118,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (3,728,216) 81,453,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 604,542 81,453,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% 679,999 86,835,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA (773,022) 36,130,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 2,062,135 21,940,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA (96,639) 6,549,000 — 9/12/41 3.012% 3 month USD- LIBOR-BBA (446,327) 53,455,000 — 9/12/21 2.178% 3 month USD- LIBOR-BBA (419,180) 20,165,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA (95,653) 6,693,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (403,511) AUD 248,160,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (11,375,590) AUD 188,630,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 15,177,291 AUD 56,760,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (5,657,529) EUR 412,460,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 9,952,840 EUR 515,575,000 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (12,102,380) EUR 31,026,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% 7,895 EUR 18,751,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS (23,649) GBP 49,647,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (377,682) GBP 81,650,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (4,895,537) 77 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. GBP 36,488,000 $— 8/15/31 3.60% 6 month GBP- LIBOR-BBA $(3,775,532) GBP 123,490,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 10,215,233 Citibank, N.A. $689,174,200 132,026 7/9/20 3 month USD- LIBOR-BBA 3.01% 63,362,685 16,124,000 — 9/23/13 0.459% 3 month USD- LIBOR-BBA 35,908 17,558,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% 54,880 293,951,400 (135,585) 9/26/13 0.49% 3 month USD- LIBOR-BBA 346,988 78,747,400 931,053 9/26/21 2.09% 3 month USD- LIBOR-BBA 1,038,106 517,133,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA (1,276,280) 667,499,000 — 10/3/13 3 month USD- LIBOR-BBA 0.55625% (246,307) 590,124,250 — 10/3/20 2.04% 3 month USD- LIBOR-BBA (2,265,487) 536,496,000 — 10/3/21 3 month USD- LIBOR-BBA 2.159% 2,371,312 35,944,000 — 10/3/41 2.804% 3 month USD- LIBOR-BBA (824,807) 2,001,000 — 8/4/21 2.81125% 3 month USD- LIBOR-BBA (139,000) 12,900,000 — 8/4/16 1.54375% 3 month USD- LIBOR-BBA (227,533) 69,069,000 4,344,440 7/26/21 4.5475% 3 month USD- LIBOR-BBA (11,592,534) 138,138,000 8,692,334 7/26/21 4.52% 3 month USD- LIBOR-BBA (22,830,792) 10,600,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (2,025,980) 25,227,000 — 8/8/41 3.517% 3 month USD- LIBOR-BBA (4,473,093) 35,119,000 — 8/18/21 2.35% 3 month USD- LIBOR-BBA (902,876) 224,257,200 459,713 8/25/20 3 month USD- LIBOR-BBA 2.10% 3,045,299 58,502,100 149,948 8/25/21 3 month USD- LIBOR-BBA 2.24% 1,026,284 65,000,000 — 8/31/21 3 month USD- LIBOR-BBA 2.425% 2,067,837 147,396,000 9,499,672 8/17/21 4.49% 3 month USD- LIBOR-BBA (23,430,529) 78 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. SEK 102,973,800 $— 10/3/21 2.555% 3 month SEK- STIBOR-SIDE $(92,063) SEK 103,112,000 — 10/4/21 2.50% 3 month SEK- STIBOR-SIDE (16,954) SEK 378,275,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (2,833,516) SEK 365,400,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (2,754,131) Credit Suisse International $491,508,700 (141,193) 5/27/21 3.21% 3 month USD- LIBOR-BBA (55,506,262) 267,527,000 — 6/30/21 3 month USD- LIBOR-BBA 3.159% 28,155,882 25,293,000 — 9/16/21 3 month USD- LIBOR-BBA 2.20375% 250,471 352,665,500 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 493,389 20,470,000 — 9/22/21 2.15125% 3 month USD- LIBOR-BBA (94,348) 61,905,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (63,217) 826,173,950 — 10/3/20 2.055% 3 month USD- LIBOR-BBA (3,899,541) 751,094,400 — 10/3/21 3 month USD- LIBOR-BBA 2.172% 4,213,640 988,351,500 (1,317,266) 3/14/16 3 month USD- LIBOR-BBA 2.35% 53,286,982 381,800,000 E — 3/21/13 1.15625% 3 month USD- LIBOR-BBA (2,134,262) 102,000,000 — 7/22/21 3 month USD- LIBOR-BBA 3.063% 9,567,781 645,412,900 (132,044) 2/24/15 2.04% 3 month USD- LIBOR-BBA (27,411,770) 872,743,600 1,591,500 8/15/16 3 month USD- LIBOR-BBA 1.21% 2,126,056 1,136,000 — 8/18/41 3.3688% 3 month USD- LIBOR-BBA (164,965) 9,815,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (817,859) 1,427,000 — 8/26/21 2.362% 3 month USD- LIBOR-BBA (37,333) 451,243,400 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (14,619,425) 144,665,600 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 17,805,739 81,453,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 604,542 79 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $19,835,000 $— 9/14/41 2.944% 3 month USD- LIBOR-BBA $(1,064,907) 1,296,679,200 92,459 5/27/13 0.72% 3 month USD- LIBOR-BBA (6,386,326) CHF 65,777,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (365,208) GBP 81,675,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 4,038,643 MXN 364,910,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 404,545 Deutsche Bank AG $54,049,000 — 9/14/21 2.145% 3 month USD- LIBOR-BBA (251,382) 30,504,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% 1,676,229 107,961,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (202,741) 89,598,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (1,091,455) 364,878,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (402,287) 54,132,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% 289,064 37,919,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% 277,966 944,198,800 — 10/3/20 2.034% 3 month USD- LIBOR-BBA (2,794,828) 858,393,600 — 10/3/21 3 month USD- LIBOR-BBA 2.153% 3,313,399 49,661,070 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% (16,348) 34,030,000 — 10/4/14 3 month USD- LIBOR-BBA 0.7175% (21,606) 327,042,300 (178,407) 7/18/14 0.96% 3 month USD- LIBOR-BBA (3,065,980) 257,422,900 (394,786) 7/18/21 3.04% 3 month USD- LIBOR-BBA (24,076,182) 34,559,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (9,323,328) 14,942,833 — 8/10/41 3 month USD- LIBOR-BBA 3.455% 2,451,636 525,421,200 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 1,580,708 860,492,900 151,712 12/31/14 1.91% 3 month USD- LIBOR-BBA (34,892,565) 108,275,800 — 8/12/41 3.32% 3 month USD- LIBOR-BBA (14,661,534) 80 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $142,950,600 $— 8/15/41 3.300791% 3 month USD- LIBOR-BBA $(18,742,834) 104,339,200 — 8/16/21 3 month USD- LIBOR-BBA 2.4775% 3,927,979 246,364,600 — 8/16/16 3 month USD- LIBOR-BBA 1.24% 497,501 89,703,800 — 8/16/21 2.435% 3 month USD- LIBOR-BBA (3,024,195) 1,332,800 — 8/16/41 3.36% 3 month USD- LIBOR-BBA (191,283) 167,574,400 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (2,110,472) 109,006,900 — 8/22/21 3 month USD- LIBOR-BBA 2.218% 1,436,925 127,446,100 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (128,541) 213,898,800 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (3,834,886) 137,359,800 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 11,546,603 323,268,800 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (9,682,772) 89,139,400 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 10,492,468 4,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (120,592) 152,313,600 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% 1,678,486 94,186,900 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (7,469,951) 6,295,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 18,929 246,010,752 4,194,483 7/21/21 3.55% 3 month USD- LIBOR-BBA (29,981,030) 130,665,214 (4,181,287) 8/25/41 3 month USD- LIBOR-BBA 4.09% 34,577,878 EUR 299,300,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (37,441,462) KRW 49,852,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (51,265) KRW 49,744,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (1,253,142) KRW 49,744,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (1,293,725) 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. KRW 49,330,000,000 $— 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG $(1,290,614) MXN 364,910,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 518,704 Goldman Sachs International $149,664,000 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA (1,858,005) 72,292,500 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 5,466,031 11,734,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (923,456) 952,190,300 1,557,315 2/15/15 2.16% 3 month USD- LIBOR-BBA (43,034,127) 257,550,500 — 9/21/13 0.50% 3 month USD- LIBOR-BBA 360,320 65,303,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% 526,986 370,112,500 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 680,729 282,835,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (370,349) 72,835,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (1,114,409) 185,337,246 (6,737,009) 9/29/41 3 month USD- LIBOR-BBA 3.99% 43,776,913 35,473,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA (20,732) 354,496,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (438,697) 1,700,000 — 9/29/41 3 month USD- LIBOR-BBA 2.87% 63,018 42,855,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% 174,815 40,493,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% (14,982) 1,507,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 434,223 498,601,800 — 7/5/21 3.2525% 3 month USD- LIBOR-BBA (56,196,980) 49,749,200 — 7/5/41 3 month USD- LIBOR-BBA 4.055% 14,619,609 187,725,800 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 17,863,354 31,692,000 — 7/21/21 3.06125% 3 month USD- LIBOR-BBA (2,969,808) 25,777,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (6,885,227) 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $7,052,000 $— 7/25/41 3 month USD- LIBOR-BBA 3.9325% $1,877,395 245,540,700 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (1,220,337) 202,554,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 20,149,048 381,724,000 — 7/26/21 3.09125% 3 month USD- LIBOR-BBA (36,680,074) 137,552,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 36,714,865 10,581,000 — 7/27/21 3.062% 3 month USD- LIBOR-BBA (987,328) 47,893,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (12,763,971) 91,921,000 — 8/1/21 3 month USD- LIBOR-BBA 3.0625% 8,543,493 34,669,000 — 8/2/41 3.8725% 3 month USD- LIBOR-BBA (8,766,777) 62,884,000 — 8/2/21 3.00125% 3 month USD- LIBOR-BBA (5,484,295) 41,602,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (10,026,023) 31,372,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (7,146,120) 43,847,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (9,649,444) 31,008,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (6,778,340) 7,110,000 — 8/4/41 3 month USD- LIBOR-BBA 3.6225% 1,421,428 82,849,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (16,039,097) 65,266,000 — 8/5/21 3 month USD- LIBOR-BBA 2.722% 3,990,327 14,757,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (2,511,969) 16,607,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 3,023,694 24,423,000 — 8/10/41 3.435% 3 month USD- LIBOR-BBA (3,904,001) 16,907,500 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (2,026,803) 40,774,900 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (5,898,338) 208,678,700 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 7,710,024 24,510,000 — 8/18/21 2.3425% 3 month USD- LIBOR-BBA (613,242) 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $13,530,000 $— 8/24/41 3 month USD- LIBOR-BBA 3.075% $1,120,214 5,580,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (6,996) 63,620,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% 1,090,432 731,150,200 (2,089,868) 5/9/20 3 month USD- LIBOR-BBA 3.15% 77,799,354 53,212,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (1,145,275) 2,578,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (277,190) 29,691,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA (464,312) 1,215,994,400 (755,086) 5/20/13 0.71% 3 month USD- LIBOR-BBA (6,692,476) 14,257,000 — 9/13/21 2.16625% 3 month USD- LIBOR-BBA (95,439) 14,915,000 — 9/13/41 3.023% 3 month USD- LIBOR-BBA (1,049,905) EUR 178,830,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 4,107,389 EUR 54,700,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 81,853 EUR 242,900,000 — 9/29/13 1.47% 6 month EUR- EURIBOR- REUTERS 197,231 EUR 97,800,000 — 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% 21,010 EUR 249,000,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 372,604 EUR 9,800,000 — 9/29/41 6 month EUR- EURIBOR- REUTERS 2.745% 63,609 EUR 309,320,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (5,755,517) GBP 70,096,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 133,599 GBP 36,428,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (599,576) GBP 66,299,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 328,335 GBP 63,643,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (3,537,587) 84 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 63,644,000 E $— 8/10/31 4.5175% 6 month GBP- LIBOR-BBA $(2,988,801) KRW 58,213,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 113,786 KRW 69,266,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (1,603,023) KRW 47,671,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (1,213,086) KRW 87,852,491,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 1,372,897 SEK 59,830,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (128,664) JPMorgan Chase Bank, N.A. $36,780,200 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 7,551,026 717,700,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (4,098,067) 385,700,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (2,267,916) 398,381,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (471,261) 364,878,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (402,287) 140,126,000 (4,694,221) 9/8/41 3 month USD- LIBOR-BBA 4.0275% 34,858,964 553,881,000 — 7/14/16 3 month USD- LIBOR-BBA 1.8325% 18,318,560 133,553,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (12,696,166) 89,009,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% 598,214 37,580,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% 329,237 70,874,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% 476,273 6,614,000 — 10/4/41 2.75% 3 month USD- LIBOR-BBA (75,291) 184,273,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 7,795 32,398,000 — 8/4/21 2.76% 3 month USD- LIBOR-BBA (2,097,251) 21,022,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (3,501,185) 85 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $12,613,000 $— 8/8/41 3.4275% 3 month USD- LIBOR-BBA $(1,998,176) 11,208,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (1,910,673) 11,400,000 — 8/11/21 2.5825% 3 month USD- LIBOR-BBA (544,492) 19,437,000 — 8/19/21 2.356% 3 month USD- LIBOR-BBA (508,963) 24,934,000 — 8/19/41 3.217% 3 month USD- LIBOR-BBA (2,820,777) 68,090,000 — 8/19/21 3 month USD- LIBOR-BBA 2.296% 1,405,735 40,620,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 3,477,937 23,205,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 727,133 61,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (1,839,021) 35,714,000 — 9/2/21 3 month USD- LIBOR-BBA 2.35% 874,974 147,297,000 9,231,839 7/26/21 4.46% 3 month USD- LIBOR-BBA (23,564,120) 147,297,000 9,250,252 7/26/21 4.525% 3 month USD- LIBOR-BBA (24,430,574) 220,945,500 13,981,985 7/27/21 4.745% 3 month USD- LIBOR-BBA (41,016,515) 1,279,500,000 — 5/9/13 0.7475% 3 month USD- LIBOR-BBA (7,355,336) 14,126,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 1,493,877 172,298,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% 468,837 230,720,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA (1,339,768) 17,765,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (1,101,820) 51,880,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% 798,879 47,180,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (27,195) CAD 76,043,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 157,318 CAD 116,683,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (241,395) CAD 41,210,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 85,256 86 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. CAD 23,859,000 $— 9/27/21 3 month CAD- BA-CDOR 2.415% $(8,605) EUR 412,460,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 10,463,962 EUR 412,460,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (10,049,512) JPY 8,172,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (4,209,404) JPY 13,447,610,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (1,948,036) JPY 13,410,360,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 1,232,438 JPY 2,192,700,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 902,567 JPY 2,948,000,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (605,777) JPY 3,797,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (50,641) MXN 232,234,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (139,527) MXN 299,735,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (178,102) MXN 52,130,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 85,387 MXN 325,230,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 482,142 MXN 778,041,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 1,153,417 MXN 325,230,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% (137,703) MXN 528,640,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 68,051 UBS, AG AUD 89,006,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (215,711) AUD 79,532,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 59,784 CHF 419,232,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (5,751,183) Total E See Note 1 to the financial statements regarding extended effective dates. 87 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $11,852,068 1/12/40 5.00% (1 month Synthetic MBX $(31,374) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,833,271 1/12/41 3.50% (1 month Synthetic TRS (114,288) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,329,552 1/12/41 5.00% (1 month Synthetic TRS (49,552) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,833,271 1/12/41 3.50% (1 month Synthetic MBX 24,192 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,749,598 1/12/41 4.00% (1 month Synthetic MBX 2,745 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,433,194 1/12/41 4.50% (1 month Synthetic MBX (7,353) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,700,036 1/12/41 (5.00%) 1 month Synthetic TRS 42,347 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 10,117,114 1/12/40 4.50% (1 month Synthetic MBX (12,039) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 47,562,576 1/12/38 (6.50%) 1 month Synthetic TRS 722,286 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,712,418 1/12/40 5.00% (1 month Synthetic MBX (38,946) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,014,382 1/12/41 5.00% (1 month Synthetic MBX (30,894) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 24,287,964 1/12/38 (6.50%) 1 month Synthetic MBX 189,417 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 88 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $50,293,667 1/12/38 (6.50%) 1 month Synthetic MBX $392,230 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 36,254,807 1/12/41 5.00% (1 month Synthetic MBX (101,691) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 15,107,502 1/12/40 4.00% (1 month Synthetic MBX 29,995 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,765,433 1/12/40 4.00% (1 month Synthetic TRS (46,515) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 72,920,000 4/7/16 (2.63%) USA Non Revised (2,621,108) Consumer Price Index — Urban (CPI-U) 76,879,008 1/12/38 (6.50%) 1 month Synthetic MBX 599,563 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 49,803,063 1/12/40 4.00% (1 month Synthetic MBX 98,881 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 922,532 1/12/41 (4.50%) 1 month Synthetic TRS 18,158 USD-LIBOR Index 4.50% 30 year Ginnie Mae II pools 100,875,491 1/12/40 4.50% (1 month Synthetic MBX (120,038) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 195,362,397 1/12/41 5.00% (1 month Synthetic MBX (547,971) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 66,755,039 1/12/40 5.00% (1 month Synthetic TRS (920,290) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 55,157,633 1/12/41 5.00% (1 month Synthetic MBX (154,711) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 89 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $10,385,405 1/12/40 5.00% (1 month Synthetic MBX $(27,492) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 33,678,159 1/12/40 5.00% (1 month Synthetic MBX (89,151) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 24,416,003 1/12/40 5.00% (1 month Synthetic MBX (64,633) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 362,893 1/12/39 (6.00%)1 month Synthetic TRS (6,002) USD-LIBOR Index 6.00% 30 year Fannie Mae pools 3,984,073 1/12/38 (6.50%) 1 month Synthetic TRS 60,502 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 60,883,697 1/12/41 5.00% (1 month Synthetic TRS (1,277,348) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Citibank, N.A. 5,883,862 1/12/41 5.00% (1 month Synthetic MBX (16,504) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 35,394,092 1/12/41 5.00% (1 month Synthetic MBX (99,277) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools GBP 73,890,000 5/18/13 (3.38%) GBP Non-revised 1,397,336 UK Retail Price Index Credit Suisse International $8,078,167 1/12/41 4.50% (1 month Synthetic MBX (31,553) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 20,781,852 1/12/41 5.00% (1 month Synthetic MBX (58,291) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 104,914,023 1/12/41 4.50% (1 month Synthetic MBX (125,165) USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 90 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,329,552 1/12/41 5.00% (1 month Synthetic MBX $(12,144) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 34,813,136 1/12/38 (6.50%) 1 month Synthetic MBX 271,500 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,276,987 1/12/40 5.00% (1 month Synthetic TRS (114,107) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,387,671 1/12/34 5.00% (1 month Synthetic MBX (4,974) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,912,920 1/12/36 5.00% (1 month Synthetic MBX (7,155) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,185,914 1/12/39 5.00% (1 month Synthetic MBX (6,466) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Deutsche Bank AG 9,016,072 1/12/40 4.00% (1 month Synthetic MBX 17,901 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 34,813,136 1/12/38 (6.50%) 1 month Synthetic MBX 271,500 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,433,194 1/12/41 (4.50%) 1 month Synthetic TRS 73,376 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 962,539 1/12/34 5.50% (1 month Synthetic MBX (5,304) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,777,271 1/12/36 5.50% (1 month Synthetic MBX (12,294) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 91 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International $15,129,523 1/12/40 5.00% (1 month Synthetic TRS $(208,577) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,749,598 1/12/41 4.00% (1 month Synthetic TRS (127,376) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,433,194 1/12/41 4.50% (1 month Synthetic TRS (73,376) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 41,680,000 3/1/16 2.47% USA Non Revised 914,042 Consumer Price Index — Urban (CPI-U) 31,260,000 3/3/16 2.45% USA Non Revised 656,773 Consumer Price Index — Urban (CPI-U) 23,965,273 1/12/40 5.00% (1 month Synthetic TRS (330,387) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 27,582,564 1/12/40 5.00% (1 month Synthetic TRS (380,256) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,076,418 1/12/39 (6.00%) 1 month Synthetic MBX 51,503 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 7,542,846 1/12/38 6.50% (1 month Synthetic MBX (58,825) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 8,156,077 1/12/40 (5.00%) 1 month Synthetic MBX 21,590 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 6,913,089 1/12/39 5.50% (1 month Synthetic MBX (45,648) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 8,380,490 1/12/40 (4.50%) 1 month Synthetic MBX 9,972 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 92 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $62,845,124 1/12/39 (6.00%) 1 month Synthetic TRS $1,039,477 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 863,231 1/12/41 5.00% (1 month Synthetic TRS (18,111) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 964,696 1/12/41 (4.00%) 1 month Synthetic TRS 19,093 USD-LIBOR Index 4.00% 30 year Ginnie Mae II pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $— $6,000,000 3/20/12 285 bp $45,485 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (147,863) 16,610,000 12/20/19 (100 bp) 2,631,148 Ukraine (Government of), 7.65%, 6/11/13 B2 — 4,715,000 10/20/11 194 bp 28,845 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa2 — 3,770,000 10/20/17 105 bp (192,785) Russian Federation, 7 1/2%, 3/31/30 — — 987,500 4/20/13 (112 bp) 11,887 United Mexican States, 7.5%, 4/8/33 Baa1 — 6,115,000 3/20/14 56 bp (130,964) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 2,045,000 9/20/13 715 bp 212,128 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 1,975,000 9/20/13 477 bp 74,963 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 1,975,000 9/20/13 535 bp 104,513 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 1,835,000 3/20/13 680 bp (1,752,512) 93 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ $3,269,339 $32,899,000 12/20/16 500 bp $(714,182) Republic of Argentina, 8.28%, 12/31/33 B3 — 2,860,000 6/20/14 235 bp (499,689) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 495,000 9/20/13 276 bp 3,734 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 5,020,000 11/20/11 (170 bp) (33,472) Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 3,545,000 10/20/12 339 bp (83,413) Total *Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $369,743,976 $712,997 Convertible bonds and notes — 4,757,315 — Corporate bonds and notes — 1,593,910,341 18,001 Foreign government and agency bonds and notes — 384,086,967 — Mortgage-backed securities — 1,259,729,666 — Purchased options outstanding — 349,100,415 — Senior loans — 84,430,345 — U.S. Government and Agency Mortgage Obligations — 69,091,155 — U.S. Treasury Obligations — 46,731,458 — Short-term investments 88,876,286 878,368,906 — Totals by level 94 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $44,607,173 $— Futures contracts 11,072,770 — — Written options — (590,642,951) — Interest rate swap contracts — (333,658,537) — Total return swap contracts — (1,072,807) — Credit default contracts — (3,415,790) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 95 Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $5,108,621,281) $5,040,681,542 Affiliated issuers (identified cost $88,876,286) (Note 6) 88,876,286 Cash 1,098,643 Interest and other receivables 56,084,718 Receivable for shares of the fund sold 7,427,852 Receivable for investments sold 39,092,869 Receivable for sales of delayed delivery securities (Note 1) 1,047,794 Unrealized appreciation on swap contracts (Note 1) 1,066,572,699 Receivable for variation margin (Note 1) 2,901,925 Unrealized appreciation on forward currency contracts (Note 1) 58,514,216 Premiums paid on swap contracts (Note 1) 28,036,298 Total assets LIABILITIES Payable for investments purchased 33,645,984 Payable for purchases of delayed delivery securities (Note 1) 76,877,033 Payable for shares of the fund repurchased 33,249,697 Payable for compensation of Manager (Note 2) 1,991,543 Payable for investor servicing fees (Note 2) 519,602 Payable for custodian fees (Note 2) 111,219 Payable for Trustee compensation and expenses (Note 2) 546,546 Payable for administrative services (Note 2) 23,161 Payable for distribution fees (Note 2) 2,409,434 Unrealized depreciation on forward currency contracts (Note 1) 13,907,043 Written options outstanding, at value (premiums received $401,214,708) (Notes 1 and 3) 590,642,951 Premiums received on swap contracts (Note 1) 95,954,930 Unrealized depreciation on swap contracts (Note 1) 1,336,801,201 Collateral on certain derivative contracts, at value (Note 1) 51,910,698 Other accrued expenses 415,810 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $5,067,612,368 Distributions in excess of net investment income (Note 1) (34,423,756) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (410,239,012) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (471,621,610) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 96 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,162,131,182 divided by 294,235,243 shares) $7.35 Offering price per class A share (100/96.00 of $7.35)* $7.66 Net asset value and offering price per class B share ($81,208,442 divided by 11,143,442 shares)** $7.29 Net asset value and offering price per class C share ($776,778,342 divided by 107,177,828 shares)** $7.25 Net asset value and redemption price per class M share ($312,811,805 divided by 43,147,439 shares) $7.25 Offering price per class M share (100/96.75 of $7.25)† $7.49 Net asset value, offering price and redemption price per class R share ($4,314,638 divided by 592,861 shares) $7.28 Net asset value, offering price and redemption price per class Y share ($814,083,581 divided by 111,451,267 shares) $7.30 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 97 Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (net of foreign tax of $820,816) (including interest income of $358,291 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 28,331,256 Investor servicing fees (Note 2) 6,925,818 Custodian fees (Note 2) 282,249 Trustee compensation and expenses (Note 2) 432,767 Administrative services (Note 2) 151,251 Distribution fees — Class A (Note 2) 6,520,788 Distribution fees — Class B (Note 2) 972,977 Distribution fees — Class C (Note 2) 9,019,008 Distribution fees — Class M (Note 2) 1,964,664 Distribution fees — Class R (Note 2) 22,625 Other 1,502,679 Total expenses Expense reduction (Note 2) (36,115) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 280,464,253 Net realized loss on swap contracts (Note 1) (131,431,324) Net realized loss on futures contracts (Note 1) (58,396,823) Net realized loss on foreign currency transactions (Note 1) (87,561,406) Net realized gain on written options (Notes 1 and 3) 95,187,656 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 24,232,981 Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (489,067,873) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 98 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $281,018,386 $321,688,395 Net realized gain on investments and foreign currency transactions 98,262,356 286,168,036 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (464,834,892) (32,898,222) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (192,305,906) (246,442,176) Class B (6,504,341) (12,030,597) Class C (60,504,187) (69,763,924) Class M (28,823,474) (65,530,661) Class R (323,224) (476,907) Class Y (87,566,203) (101,862,507) Increase in capital from settlement payments (Note 8) 5,923 — Redemption fees (Note 1) — 24,680 Increase (decrease) from capital share transactions (Note 4) (42,124,520) 2,064,935,305 Total increase (decrease) in net assets NET ASSETS Beginning of year 4,655,028,072 2,511,216,650 End of year (including distributions in excess of net investment income of $34,423,756 and undistributed net investment incomeof $28,729,422, respectively) The accompanying notes are an integral part of these financial statements. 99 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A September 30, 2011 .45 (.58) (.60) — — e,f .98 .98 5.57 165 September 30, 2010 .72 .63 (1.16) — e — 1.01 g 1.01 8.96 95 September 30, 2009 .49 (.02) (.68) — e — e,h 1.13 g,i 1.09 i 7.44 i 223 September 30, 2008 .69 (1.90) (.60) — e — 1.04 i 1.04 i 7.36 i 157 September 30, 2007 .52 — e (.54) — e — .98 i .98 i 5.17 i 74 Class B September 30, 2011 .39 (.57) (.54) — — e,f 1.73 1.73 4.88 165 September 30, 2010 .66 .62 (1.10) — e — 1.76 g 1.76 8.36 95 September 30, 2009 .42 — e (.63) — e — e,h 1.88 g,i 1.84 i 6.41 i 223 September 30, 2008 .61 (1.88) (.52) — e — 1.79 i 1.79 i 6.57 i 157 September 30, 2007 .44 .01 (.47) — e — 1.73 i 1.73 i 4.45 i 74 Class C September 30, 2011 .38 (.56) (.54) — — e,f 1.73 1.73 4.82 165 September 30, 2010 .64 .63 (1.10) — e — 1.76 g 1.76 8.10 95 September 30, 2009 .48 (.07) (.64) — e — e,h 1.88 g,i 1.84 i 7.12 i 223 September 30, 2008 .61 (1.89) (.53) — e — 1.79 i 1.79 i 6.62 i 157 September 30, 2007 .44 — e (.47) — e — 1.73 i 1.73 i 4.42 i 74 Class M September 30, 2011 .43 (.57) (.58) — — e,f 1.23 1.23 5.44 165 September 30, 2010 .70 .62 (1.14) — e — 1.26 g 1.26 8.92 95 September 30, 2009 .45 (.01) (.67) — e — e,h 1.38 g,i 1.34 i 6.98 i 223 September 30, 2008 .66 (1.88) (.57) — e — 1.29 i 1.29 i 7.10 i 157 September 30, 2007 .49 — e (.52) — e — 1.23 i 1.23 i 4.96 i 74 Class R September 30, 2011 .43 (.57) (.58) — — e,f 1.23 1.23 5.34 165 September 30, 2010 .70 .62 (1.14) — e — 1.26 g 1.26 8.82 95 September 30, 2009 .48 (.05) (.67) — e — e,h 1.38 g,i 1.34 i 7.20 i 223 September 30, 2008 .66 (1.92) (.57) — e — 1.29 i 1.29 i 7.09 i 157 September 30, 2007 .46 .04 (.52) — e — 1.23 i 1.23 i 4.66 i 74 Class Y September 30, 2011 .46 (.58) (.62) — — e,f .73 .73 5.79 165 September 30, 2010 .73 .64 (1.18) — e — .76 g .76 9.18 95 September 30, 2009 .60 (.13) (.70) — e — e,h .88 g,i .84 i 8.61 i 223 September 30, 2008 .71 (1.93) (.62) — e — .79 i .79 i 7.59 i 157 September 30, 2007 .54 .01 (.56) — e — .73 i .73 i 5.40 i 74 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 100 101 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% and 0.04% of average net assets for the periods ended September 30, 2010 and September 30, 2009,respectively. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 The accompanying notes are an integral part of these financial statements. Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Diversified Income Trust (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing primarily in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide that are either investment-grade or below-investment-grade and have intermediate- to long-term maturities (three-years or longer). Putnam Management may consider among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 25,000 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. SeeNote 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $5,038,100,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $2,619,000,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/ countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,875,300,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $48,121,100,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $91,993,544 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterpar-ties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $682,087,383 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $659,961,923. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. R) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. S) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $346,258,489 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $4,275,641 September 30, 2012 13,963,696 September 30, 2015 18,714,447 September 30, 2016 146,525,581 September 30, 2017 162,779,124 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $14,857,862 of losses recognized during the period from November 1, 2010 to September 30, 2011. T) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, realized and unrealized gains and losses on certain futures contracts, income on swap contracts, interest-only securities, distribution in excess and interest accrued on foreign bonds. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $31,855,771 to decrease distributions in excess of net investment income and $203,140,675 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $171,284,904. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $295,703,081 Unrealized depreciation (418,649,760) Net unrealized depreciation (122,946,679) Capital loss carryforward (346,258,489) Post-October loss (14,857,862) Cost for federal income tax purposes $5,252,504,507 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $36,115 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $3,719, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $898,473 and $7,390 from the sale of classA and classM shares, respectively, and received $164,666 and $144,850 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $24,273 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,118,782,350 and $7,430,114,786, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $17,633,438 and $17,645,313, respectively. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the USD 5,115,352,440 $299,099,514 beginning of the reporting period CHF — $— Options opened USD 8,165,648,978 299,113,196 CHF 800,640,000 879,514 Options exercised USD (4,392,534,698) (187,980,190) CHF — — Options expired USD (188,092,400) (8,595,823) CHF — — Options closed USD (17,452,800) (708,584) CHF (587,160,000) (592,919) Written options outstanding at the USD 8,682,921,520 $400,928,113 end of the reporting period CHF 213,480,000 $286,595 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 145,803,639 $1,184,026,196 154,665,822 $1,237,672,467 Shares issued in connection with reinvestment of distributions 17,896,919 144,000,279 22,201,951 175,493,519 163,700,558 1,328,026,475 176,867,773 1,413,165,986 Shares repurchased (157,767,609) (1,259,582,734) (57,777,770) (461,960,217) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 3,496,600 $28,132,839 5,127,624 $40,708,764 Shares issued in connection with reinvestment of distributions 514,920 4,112,680 1,006,764 7,896,336 4,011,520 32,245,519 6,134,388 48,605,100 Shares repurchased (4,892,304) (39,023,605) (4,772,005) (37,995,022) Net increase (decrease) Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 43,420,486 $348,210,666 66,730,096 $527,822,004 Shares issued in connection with reinvestment of distributions 4,093,116 32,497,121 3,932,320 30,735,278 47,513,602 380,707,787 70,662,416 558,557,282 Shares repurchased (40,336,197) (317,102,440) (8,897,931) (70,267,303) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 761,320 $6,107,558 2,371,302 $18,784,290 Shares issued in connection with reinvestment of distributions 176,009 1,397,539 318,147 2,483,671 937,329 7,505,097 2,689,449 21,267,961 Shares repurchased (12,578,834) (99,754,010) (6,949,534) (54,903,618) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 297,861 $2,393,058 233,673 $1,849,913 Shares issued in connection with reinvestment of distributions 32,670 260,387 51,412 402,715 330,531 2,653,445 285,085 2,252,628 Shares repurchased (260,663) (2,091,129) (140,101) (1,112,906) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 102,472,936 $829,019,056 120,399,707 $959,062,690 Shares issued in connection with reinvestment of distributions 5,173,484 41,457,881 6,100,578 48,023,811 107,646,420 870,476,937 126,500,285 1,007,086,501 Shares repurchased (119,623,407) (946,185,862) (45,341,548) (359,761,087) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,260,566 Payables $6,676,356 Foreign exchange contracts Receivables 58,514,216 Payables 13,907,043 Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized Interest rate appreciation/ appreciation/ contracts (depreciation) 1,456,070,786* (depreciation) 2,021,271,896* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(210,863) $(210,863) Foreign exchange contracts — — (86,368,724) — $(86,368,724) Interest rate contracts 63,994,116 (58,396,823) — (131,220,461) $(125,623,168) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(737,757) $(737,757) Foreign exchange contracts — — 23,849,592 — $23,849,592 Interest rate contracts (31,429,650) 12,335,754 — (25,041,686) $(44,135,582) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $358,291 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,301,527,085 and $2,328,991,543, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,850 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $73 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $311,205,509 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alienshareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, PutnamInvestments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your finan-cial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund State tax-free income funds: Multi-Cap Core Fund Arizona, California, Massachusetts, Michigan, Research Fund Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Value Convertible Securities Fund Absolute Return Equity Income Fund Absolute Return 100 Fund George Putnam Balanced Fund Absolute Return 300 Fund The Putnam Fund for Growth and Income Absolute Return 500 Fund International Value Fund Absolute Return 700 Fund Multi-Cap Value Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund RetirementReady 2055 Fund Global Industrials Fund RetirementReady 2050 Fund Global Natural Resources Fund RetirementReady 2045 Fund Global Sector Fund RetirementReady 2040 Fund Global Technology Fund RetirementReady 2035 Fund Global Telecommunications Fund RetirementReady 2030 Fund Global Utilities Fund RetirementReady 2025 Fund RetirementReady 2020 Fund Asset Allocation RetirementReady 2015 Fund Putnam Global Asset Allocation Funds — portfolios with allocations to stocks, bonds, Putnam Retirement Income Lifestyle and money market instruments that are Funds — portfolios with managed adjusted dynamically within specified ranges allocations to stocks, bonds, and money as market conditions change. market investments to generate retirement income. Dynamic Asset Allocation Balanced Fund Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 1 Putnam Asset Allocation: Balanced Portfolio. Prior to June 16, 2011, this fund was known as Putnam RetirementReady Maturity Fund. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 2 Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 3 Putnam Asset Allocation: Conservative Portfolio. Prior to June 16, 2011, this fund was known as Dynamic Asset Allocation Growth Fund Putnam Income Strategies Fund. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer Vice President, Assistant and Proxy Manager Independent Registered Treasurer and Principal Public Accounting Firm Accounting Officer Susan G. Malloy KPMG LLP Vice President and Beth S. Mazor Assistant Treasurer Trustees Vice President Jameson A. Baxter, Chair Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta John A. Hill This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This page left blank intentionally. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2011	$102,977	$	$6,100	$ — September 30, 2010	$95,724	$	$5,800	$ — For the fiscal years ended September 30, 2011and September 30, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,100 and $5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
